Exhibit 10.1

DEAL CUSIP NUMBER: 21664UAF3

 

 

 

TERM LOAN AGREEMENT

dated as of

September 12, 2013

among

THE COOPER COMPANIES, INC.,

as the Borrower,

THE LENDERS NAMED HEREIN,

as Lenders,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DNB BANK ASA, NEW YORK BRANCH,

as Co-Lead Arrangers,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DNB BANK ASA, NEW YORK BRANCH,

as Co-Bookrunners,

BANK OF AMERICA, N.A.,

DNB BANK ASA, NEW YORK BRANCH,

as Co-Syndication Agents,

UNION BANK, N.A.,

HSBC BANK USA, N.A.,

as Co-Documentation Agents,

and

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent

$300,000,000 Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

ARTICLE I.

   DEFINITIONS AND TERMS      1   

Section 1.01

           Certain Defined Terms      1   

Section 1.02

           Computation of Time Periods      24   

Section 1.03

           Accounting Terms      24   

Section 1.04

           Terms Generally      24   

Section 1.05

           Currency Equivalents      24   

ARTICLE II.

   THE TERMS OF THE CREDIT FACILITY      25   

Section 2.01

           Establishment of the Credit Facility      25   

Section 2.02

           Loans      25   

Section 2.03

           Notice of Borrowing      25   

Section 2.04

           Funding Obligations; Disbursement of Funds      26   

Section 2.05

           Evidence of Obligations      27   

Section 2.06

           Interest; Default Rate      27   

Section 2.07

           Conversion and Continuation of Loans      28   

Section 2.08

           Fees      28   

Section 2.09

           Termination of Commitments      29   

Section 2.10

           Payments and Prepayments of Loans      29   

Section 2.11

           Method and Place of Payment      32   

Section 2.12

           Defaulting Lenders      32   

ARTICLE III.

   INCREASED COSTS, ILLEGALITY AND TAXES      33   

Section 3.01

           Increased Costs, Illegality, etc.      33   

Section 3.02

           Breakage Compensation      35   

Section 3.03

           Net Payments      36   

Section 3.04

           Change of Lending Office; Replacement of Lenders      38   

ARTICLE IV.

   CONDITIONS PRECEDENT      39   

Section 4.01

           Conditions Precedent at Closing Date      39   

Section 4.02

           Conditions Precedent to Credit Events after Closing Date      40   

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES      41   

Section 5.01

           Corporate Status      41   

Section 5.02

           Corporate Power and Authority      41   

Section 5.03

           No Violation      41   

Section 5.04

           Governmental Approvals      42   

Section 5.05

           Litigation      42   

Section 5.06

           Use of Proceeds; Margin Regulations      42   

Section 5.07

           Financial Statements      42   

Section 5.08

           Solvency      43   

Section 5.09

           No Material Adverse Change      43   

Section 5.10

           Tax Returns and Payments      43   

Section 5.11

           Title to Properties, etc.      43   

Section 5.12

           Lawful Operations, etc.      44   

Section 5.13

           Environmental Matters      44   

Section 5.14

           Compliance with ERISA      44   

Section 5.15

           Intellectual Property, etc.      45   

Section 5.16

           Investment Company Act, etc.      45   

Section 5.17

           Insurance      45   

Section 5.18

           True and Complete Disclosure      45   

 

i



--------------------------------------------------------------------------------

Section 5.19

           Defaults      45   

Section 5.20

           Anti-Terrorism Law Compliance      45    ARTICLE VI.    AFFIRMATIVE
COVENANTS      45   

Section 6.01

           Reporting Requirements      46   

Section 6.02

           Books, Records and Inspections      48   

Section 6.03

           Insurance      49   

Section 6.04

           Payment of Taxes and Claims      49   

Section 6.05

           Corporate Franchises      49   

Section 6.06

           Good Repair      49   

Section 6.07

           Compliance with Statutes, etc.      50   

Section 6.08

           Compliance with Environmental Laws      50   

Section 6.09

           Certain Domestic Subsidiaries to Join in Subsidiary Guaranty      50
  

Section 6.10

           Senior Indebtedness      51    ARTICLE VII.    NEGATIVE COVENANTS   
  51   

Section 7.01

           Changes in Business      51   

Section 7.02

           Consolidation, Merger, Acquisitions, Asset Sales, etc.      51   

Section 7.03

           Liens      52   

Section 7.04

           Indebtedness      53   

Section 7.05

           Investments and Guaranty Obligations      54   

Section 7.06

           Restricted Payments      55   

Section 7.07

           Financial Covenants      56   

Section 7.08

           Limitation on Certain Restrictive Agreements      56   

Section 7.09

           Transactions with Affiliates      57   

Section 7.10

           Plan Terminations, Minimum Funding, etc.      57   

Section 7.11

           Anti-Terrorism Laws      57   

Section 7.12

           Modifications to Certain Agreements      58    ARTICLE VIII.   
EVENTS OF DEFAULT      58   

Section 8.01

           Events of Default      58   

Section 8.02

           Remedies      59   

Section 8.03

           Application of Certain Payments and Proceeds      60    ARTICLE IX.
   THE ADMINISTRATIVE AGENT AND OTHER AGENTS      60   

Section 9.01

           Appointment      60   

Section 9.02

           Delegation of Duties      61   

Section 9.03

           Exculpatory Provisions      61   

Section 9.04

           Reliance by Administrative Agent      61   

Section 9.05

           Notice of Default      62   

Section 9.06

           Non-Reliance      62   

Section 9.07

           No Reliance on Administrative Agent’s Customer Identification Program
     62   

Section 9.08

           USA Patriot Act      63   

Section 9.09

           Indemnification      63   

Section 9.10

           The Administrative Agent in its Individual Capacity      63   

Section 9.11

           Successor Administrative Agent      63   

Section 9.12

           Other Agents      64    ARTICLE X.    RESERVED      64    ARTICLE XI.
   MISCELLANEOUS      64   

 

ii



--------------------------------------------------------------------------------

Section 11.01

           Payment of Expenses, etc.      64   

Section 11.02

           Indemnification      65   

Section 11.03

           Right of Setoff      65   

Section 11.04

           Equalization      65   

Section 11.05

           Notices      66   

Section 11.06

           Successors and Assigns      67   

Section 11.07

           No Waiver; Remedies Cumulative      70   

Section 11.08

           Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial      70   

Section 11.09

           Counterparts      71   

Section 11.10

           Integration      71   

Section 11.11

           Headings Descriptive      71   

Section 11.12

           Amendment or Waiver      71   

Section 11.13

           Survival of Indemnities      73   

Section 11.14

           Domicile of Loans      73   

Section 11.15

           Confidentiality      73   

Section 11.16

           General Limitation of Liability      74   

Section 11.17

           Lenders and Agent Not Fiduciary to Borrowers, etc.      74   

Section 11.18

           Survival of Representations and Warranties      74   

Section 11.19

           Severability      74   

Section 11.20

           Independence of Covenants      74   

Section 11.21

           Interest Rate Limitation      74   

Section 11.22

           USA Patriot Act      75   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Note Exhibit B-1    Notice of Borrowing Exhibit B-2    Notice of
Continuation or Conversion Exhibit C    Subsidiary Guaranty of Payment Exhibit D
   Compliance Certificate Exhibit E    Closing Certificate Exhibit F    Solvency
Certificate Exhibit G    Form of Assignment Agreement

SCHEDULES

 

Schedule 1    Lenders and Commitments Schedule 2    Subsidiary Guarantors as of
the Closing Date Schedule 5.01    Corporate Information Schedule 5.05   
Litigation Schedule 7.03    Liens Existing as of the Closing Date Schedule 7.04
   Indebtedness Schedule 7.05    Investments

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT is entered into as of September 12, 2013, among THE
COOPER COMPANIES, INC., a Delaware corporation (the “Borrower”); the lenders
from time to time party hereto (each a “Lender” and collectively, the
“Lenders”); KEYBANK NATIONAL ASSOCIATION (“KeyBank”), MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (“MLPFS”) and DNB BANK ASA, NEW YORK BRANCH (“DNB”,
and together with KeyBank and MLPFS, collectively, in such capacity, the
“Co-Lead Arrangers” and, individually, each a “Co-Lead Arranger”), each as a
lead arranger; KeyBank, MLPFS and DNB, each as a co-bookrunner (in such
capacity, a “Co-Bookrunner”); BANK OF AMERICA, N.A. (“Bank of America”) and DNB,
each as a co-syndication agent (in such capacity, a “Co-Syndication Agent”);
UNION BANK, N.A. and HSBC BANK USA, N.A., each as a co-documentation agent (in
such capacity, a “Co-Documentation Agent”); and KeyBank, as administrative agent
(in such capacity, the “Administrative Agent”).

RECITALS:

(1) The Borrower has requested that the Lenders extend credit to the Borrower to
(i) refinance certain indebtedness of the Borrower and its Subsidiaries and
(ii) provide working capital and funds for general corporate purposes of the
Borrower and its Subsidiaries.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders
are willing to extend credit and make available to the Borrower the credit
facility provided for herein for the foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business line or unit
or division of any Person, or (ii) the acquisition or ownership of in excess of
50% of the Equity Interest of any Person, in each case whether by purchase,
merger, consolidation, amalgamation or any other combination with such Person.

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
the applicable electronic page of Reuters (or on the appropriate page of any
successor to or substitute for such service, or, if such rate is not available,
on the appropriate page of any generally recognized financial information
service, as selected by the Administrative Agent from time to time) that
displays an average British Bankers Association Interest Settlement Rate (such
page currently being LIBOR1 page) at approximately 11:00 A.M. (London time) two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,



--------------------------------------------------------------------------------

supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average of the rates per annum at which deposits in Dollars in an amount equal
to the amount of such Eurodollar Loan are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Administrative Agent Fee Letter” means the Fee Letter dated as of August 29,
2013, between the Borrower and the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.

“Agent” means a Co-Bookrunner, the Documentation Agent, a Co-Lead Arranger or a
Co-Syndication Agent, in each case, in its capacity as such.

“Agreement” means this Credit Agreement, including any exhibits or schedules
hereto, as the same may from time to time be amended, restated, amended and
restated, supplemented or otherwise modified.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for purposes of this Agreement. A lender may have a different Applicable
Lending Office for Base Rate Loans and Eurodollar Loans.

“Applicable Margin” means:

(i) On the Closing Date and thereafter, the Administrative Agent shall determine
the Applicable Margin in accordance with the following matrix, based on the
Total Leverage Ratio:

 

2



--------------------------------------------------------------------------------

Level

  

Total Leverage Ratio

   Loans that are
Base Rate Loans    Loans that are
Eurodollar Loans

I

   Less than 1.00 to 1.00    00.00 bps    75.00 bps

II

   Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00   
00.00 bps    87.50 bps

III

   Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00    00.00
bps    100.00 bps

IV

   Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00    12.50
bps    112.50 bps

V

   Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00    37.50
bps    137.50 bps

VI

   Greater than or equal to 3.00 to 1.00    50.00 bps    150.00 bps

(ii) Changes in the Applicable Margin based upon changes in the Total Leverage
Ratio shall become effective on the Business Day following the receipt by the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) of the
financial statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Total Leverage Ratio. Notwithstanding the
foregoing provisions, during any period when the Borrower has failed to timely
deliver its consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c) (and only until the delivery thereof), the Applicable Margin
shall be the highest number of basis points indicated therefor in the above
matrix, regardless of the Total Leverage Ratio at such time. The above matrix
does not modify or waive, in any respect, the rights of the Administrative Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Administrative Agent and the Lenders hereunder.

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, to the extent that any of the information contained in the financial
statements required to be delivered hereunder shall be incorrect in any manner
and as a result thereof (or for any other reason), the Total Leverage Ratio was
determined incorrectly for any period, then the Administrative Agent shall
recalculate the Total Leverage Ratio based upon the correct information and
shall recalculate the Applicable Margin for the relevant periods and the
Borrower shall be required to pay on demand by the Administrative Agent any
amounts the Borrower should have paid had the Applicable Margin been calculated
correctly for such periods (or, to the extent that the Borrower has paid any
amounts in excess of the amounts the Borrower should have paid, then the Lenders
shall credit such over-payment to the Indebtedness owing by the Borrower to each
such Lender).

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered, advised or managed by a Lender, an Affiliate of a Lender, or an
entity or an Affiliate of an entity that advises, administers or manages a
Lender.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such

 

3



--------------------------------------------------------------------------------

Subsidiary’s respective assets, provided that the term Asset Sale specifically
excludes (i) any sales, transfers or other dispositions of inventory, or
obsolete, worn-out or excess furniture, fixtures, equipment or other property,
real or personal, tangible or intangible, in each case in the ordinary course of
business, and (ii) the actual or constructive total loss of any property or the
use thereof resulting from any Event of Loss.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“Authorized Officer” means (i) with respect to the Borrower, any of the
following officers: the Chairman, the President, the Chief Executive Officer,
the Chief Financial Officer, the Chief Administrative Officer, the Treasurer,
the Assistant Treasurer or the Controller, and (ii) with respect to any
Subsidiary of the Borrower, the President, the Chief Financial Officer, the
Chief Administrative Officer or the Treasurer of such Subsidiary or such other
Person as is authorized in writing to act on behalf of such Subsidiary and is
acceptable to the Administrative Agent. Unless otherwise qualified, all
references herein to an Authorized Officer shall refer to an Authorized Officer
of the Borrower.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greatest of (i) the rate of interest established by the Administrative
Agent, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit, (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum and (iii) the Adjusted Eurodollar Rate for a
one month Interest Period on such day plus 1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (iv) in
any other case, the functional equivalent of the foregoing.

“Borrower” has the meaning specified in the first paragraph of this Agreement.

“Borrowing” means the incurrence of Loans consisting of one Type of Loan by the
Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date), having in the case
of Eurodollar Loans the same Interest Period.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in San Francisco, California or New York, New York are
authorized or required by law to close and (ii) with respect to any matters
relating to Eurodollar Loans, any day on which dealings in Dollars are carried
on in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Distribution” means (i) a Share Repurchase or (ii) a payment made,
liability incurred or other consideration given as a dividend, return of capital
or other distribution in respect of any of the Borrower’s or any of its
Subsidiary’s Equity Interests.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured, as to
interest and principal, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof), and securities that are the
direct obligations of any member state of the European Union or any other
sovereign nation, which at the time of acquisition thereof, was not targeted for
sanctions by the Office of Foreign Assets Control of the United States
Department of the Treasury so long as the full faith of and credit of such
nation is pledged in support thereof, in each case having maturities of not more
than one year from the date of acquisition;

(ii) Dollar denominated time deposits, eurodollar time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender, (y) any domestic or foreign
commercial bank (or U.S. branch thereof) having capital and surplus in excess of
$250,000,000 or (z) any bank (or the parent company of such bank) whose
short-term commercial paper rating from S&P is at least A-1, A-2 or the
equivalent thereof or from Moody’s is at least P-1, P-2 or the equivalent
thereof or an equivalent rating from a comparable foreign rating agency (any
such bank, an “Approved Bank”);

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or an equivalent rating from a comparable
foreign rating agency, or guaranteed by any industrial company with a long-term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s or an equivalent rating from a comparable foreign rating
agency;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 90 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (iv) above
or money market funds that (a) comply with the criteria set forth in Securities
and Exchange Conversion Rule 2a-7 under the Investment Company Act of 1940,
(b) are rated “AAA” by S&P and “Aaa” by Moody’s and (b) have portfolio assets of
at least $2,000,000,000;

 

5



--------------------------------------------------------------------------------

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii);

(ix) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, by any political subdivision or taxing authority of any such
state, commonwealth or territory or by any foreign government, the securities of
which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least “A” by S&P or “A” by
Moody’s;

(x) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any Approved Bank or
that are fully cash collateralized, prefunded or fully insured; and

(xi) in the case of Subsidiaries doing business outside of the United States of
America, substantially similar investments to those set forth in clauses (i)
through (x) above denominated in foreign currencies.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means (i) the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect), of shares representing more than 25% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Borrower; or (ii) the occupation of a majority of the seats
(other than vacant seats) on the Board of Directors of the Borrower by Persons
who were neither (A) nominated by the Board of Directors of the Borrower nor
(B) appointed by directors so nominated.

“Charges” has the meaning provided in Section 11.21.

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Date” means September 12, 2013.

“Co-Bookrunner” has the meaning provided in the first paragraph of this
Agreement.

“Co-Documentation Agent” has the meaning provided in the first paragraph of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code

 

6



--------------------------------------------------------------------------------

as in effect at the Closing Date and any subsequent provisions of the Code,
amendatory thereof, supplemental thereto or substituted therefor.

“Co-Lead Arranger” has the meaning provided in the first paragraph of this
Agreement.

“Commitment” means, with respect to each Lender, the amount set forth opposite
such Lender’s name in Schedule 1 hereto as its “Commitment” or in the case of
any Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06. For the avoidance of doubt, the Commitment of each Lender shall
be reduced to zero on the Funding Date after the Borrowings on such date have
been made.

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus the aggregate amounts deducted in determining such Consolidated Net
Income in respect of (i) Consolidated Interest Expense, (ii) Consolidated Income
Tax Expense, (iii) Consolidated Depreciation and Amortization Expense,
(iv) non-recurring cash charges and non-cash charges, in each case associated
with Permitted Acquisitions and any related restructurings and Investments
permitted under Section 7.05, in an aggregate amount, for all such cash charges,
not to exceed (a) $100,000,000 in any twelve-month period and (b) $250,000,000
in the aggregate since the Closing Date, (v) restricted stock expense and stock
option expense (but only to the extent deducted from the determination of
Consolidated Net Income for such period), (vi) fees, costs and expenses incurred
and paid by the Borrower or any of the Borrower’s Subsidiaries in connection
with any settlement for any action, suit or proceeding in any court or before
any arbitrator or Governmental Authority in an amount not to exceed
(a) $30,000,000 in any twelve-month period and (b) $100,000,000 in the aggregate
since the Closing Date, (vii) restructuring charges and reserves (whether or not
classified as such under GAAP), including any fees, expenses or losses related
to the reconstruction, recommissioning or reconfiguration of fixed assets for
alternate uses or the disposal, abandonment, transfer, closing or discontinuing
of operations, provided that the aggregate amount of all such charges made in
cash does not exceed $30,000,000 in the aggregate, (viii) any non-cash
impairment charge or asset write-off or write-down related to intangible assets,
goodwill, long-lived assets, and investments in debt and equity securities
pursuant to GAAP, (ix) all non-cash losses from investments recorded using the
equity method, (x) non-cash stock-based awards compensation expense,
(xi) non-cash mark to market and other non-cash charges or non-cash expenses
related to Hedge

 

7



--------------------------------------------------------------------------------

Agreement obligations, and (xii) fees, costs, premiums and expenses incurred and
paid by the Borrower or any of the Borrower’s Subsidiaries during any period in
connection with the issuance, prepayment, or redemption of the Senior Notes and
any other senior Indebtedness or Subordinated Indebtedness permitted to be
incurred under the definition of “Permitted Indebtedness”, all as determined for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

“Consolidated Funded Indebtedness” means, for the Borrower and its Subsidiaries
on a consolidated basis and as determined in accordance with GAAP, without
duplication, the sum of (i) all Indebtedness for borrowed money, (ii) all
obligations evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (iii) obligations created
under any conditional sale or other title retention agreements for the payment
of any part of the purchase price thereunder, (iv) Capitalized Lease
Obligations, Synthetic Leases obligations and all asset securitization
obligations, (v) outstanding reimbursement obligations with respect to standby
letters of credit, (vi) Guaranty Obligations of any of the Indebtedness
described in subparts (i) through (v) hereof, and (vii) all of the obligations
described in subparts (i) through (vi) hereof of a Person other than the
Borrower or any of its Subsidiaries that are secured by a Lien upon property of
the Borrower or any of its Subsidiaries.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries.

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding
(a) extraordinary gains and losses, (b) earnings, gains and losses resulting
from any write-up or write-down of assets other than in the ordinary course of
business, and (c) the cumulative effect of a change in accounting principles.

“Consolidated Net Worth” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrower at such time.

“Consolidated Proforma EBITDA” means, for any period, Consolidated EBITDA for
such period plus (i) the Consolidated EBITDA for any Person or business line or
unit that has been acquired by the Borrower or any of its Subsidiaries for any
portion of such Testing Period prior to the date of acquisition, so long as such
Consolidated EBITDA is set forth in appropriate financial statements of such
Person or other financial statements of such Person reasonably acceptable to the
Administrative Agent minus (ii) the EBITDA from any Asset Sale permitted under
Section 7.02 and made during such period, with such pro forma adjustments to be
(A) made as if such Asset Sale or acquisition, as applicable, occurred on the
first day of such period and (B) supported by such financial information as is
reasonably satisfactory to the Administrative Agent.

“Consolidated Total Assets” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower at such time.

 

8



--------------------------------------------------------------------------------

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.07.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“CooperVision International” means CooperVision International Holding Company,
LP, an entity organized under the laws of England.

“Co-Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Credit Event” means the making of the Borrowings on the Funding Date or any
Conversion or Continuation thereafter.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which each Lender shall make a Loan to the Borrower on the Funding
Date in a principal amount equal to the Commitment of such Lender.

“Credit Party” means the Borrower or any Subsidiary Guarantor.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means, for any day, with respect to any Loan or any other amount,
a rate per annum equal to 2% per annum above the interest rate that is or would
be applicable from time to time to Loans pursuant to Section 2.06(a)(i).

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due; provided that a
Lender shall not be a Defaulting Lender under this subpart (ii) solely by virtue
of a good faith dispute as to the amount of costs and expenses to be reimbursed
by the Lenders under Section 9.09 hereof, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
with respect to its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code, (ii) becomes
or is insolvent, or (iii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender under this clause (d) solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with

 

9



--------------------------------------------------------------------------------

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error.

“Designated Foreign Currency” means Euros, Canadian dollars, Pounds Sterling,
Japanese Yen or any other currency (other than Dollars) approved in writing by
the Lenders and that is freely traded and exchangeable into Dollars.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates is a counterparty.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to the Borrower or any Subsidiary of the Borrower
pursuant to any Designated Hedge Agreement with such Lender or Affiliate of such
Lender.

“Dollars” and the sign “$” each means lawful money of the United States.

“Dollar Equivalent” means, with respect to any amount not denominated in
Dollars, the Dollar equivalent of such amount, determined by the Administrative
Agent on the basis of its spot rate at approximately 11:00 A.M. London time on
the date for which the Dollar equivalent amount of such amount is being
determined.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia,
excluding any such Subsidiary substantially all of whose assets consist of
equity interest (or equity and debt interest) in another Subsidiary (or
Subsidiaries) that is a “controlled foreign corporation” as defined in the Code.

“Eligible Assignee” means, with respect to any assignment to be made pursuant to
Section 11.06 hereunder, (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent and (B) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demand letters, claims, liens, notices of non-compliance or violation or
proceedings pursuant to or under any Environmental Law or any permit issued
under any such law (hereafter “Claims”), including, without limitation, (i) any
and all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party (A) seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or (B) arising from alleged injury or
threat of injury to the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its

 

10



--------------------------------------------------------------------------------

Subsidiaries relating to the protection of the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, as the same may be amended from time to
time, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any applicable state and local or foreign counterparts
or equivalents, in each case as amended from time to time.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 12, 2011, as amended by the Amendment No. 1 to Credit Agreement, dated
as of May 31, 2012, as further amended by the Amendment No. 2 to Credit
Agreement, dated as of the date hereof, and as the same may be further amended,
restated, supplemented or modified from time to time, among the Borrower,
CooperVision International, the lenders from time to time party thereto, and
KeyBank National Association, as administrative agent.

“Facility Percentage” means, at any time for any Lender, the percentage obtained
by dividing such Lender’s Commitment by the Total Commitment, provided, however,
that if the Total Commitment

 

11



--------------------------------------------------------------------------------

has been terminated, the Facility Percentage for each Lender shall be determined
by dividing such Lender’s Commitment immediately prior to such termination by
the Total Commitment immediately prior to such termination. The Facility
Percentage of each Lender as of the Closing Date is set forth on Schedule 1
hereto.

“FATCA” means Sections 1471 through 1474 of the Code and any present or future
regulations issued thereunder or other official interpretations thereof.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.08.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Financial Statements” means, collectively, the audited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries for the fiscal year
ended October 31, 2012 and the related audited consolidated statements of
income, shareholders’ equity, and cash flows of the Borrower and its
consolidated Subsidiaries for the fiscal year of the Borrower then ended,
accompanied by the report thereon of KPMG LLP.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Basket Amount” means $600,000,000.

“Funding Date” means the date specified in the Notice of Borrowing delivered on
the Closing Date, provided that such date shall be no later than September 16,
2013 or, at the request of the Borrower, such later date occurring on or before
September 30, 2013 as determined by the Administrative Agent in its sole
discretion.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary

 

12



--------------------------------------------------------------------------------

Indebtedness of the ability of the primary obligor to make payment of such
primary Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such primary Indebtedness against loss in respect thereof, provided, however,
that the definition of Guaranty Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary Indebtedness in respect of which
such Guaranty Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or would reasonably be
expected to become friable, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; and (ii) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “restricted hazardous materials,”
“extremely hazardous wastes,” “restrictive hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar meaning and regulatory effect, under any applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Indebtedness” of any Person means without duplication (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (vi) all indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing; (x) all net obligations of such Person under Hedge
Agreements; and (xi) all Guaranty Obligations of such Person; provided, however,
that (y) neither trade payables, deferred revenue, taxes nor other similar
accrued expenses, in each case arising in the ordinary course of business, shall
constitute Indebtedness; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the

 

13



--------------------------------------------------------------------------------

property of such Person; (iv) such Person commences (including by way of
applying for or consenting to the appointment of, or the taking of possession
by, a rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Proforma EBITDA to (ii) Consolidated Interest Expense.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six or, if available, nine or twelve months as selected by the
Borrower; provided, however, that (i) the initial Interest Period for any
Borrowing of such Eurodollar Loan shall commence on the date of such Borrowing
(the date of a Borrowing resulting from a Conversion or Continuation shall be
the date of such Conversion or Continuation) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires; (ii) if any Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month; (iii) if any Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day; provided, however, that if any
Interest Period would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day; (iv) no
Interest Period for any Eurodollar Loan may be selected that would end after the
Maturity Date; (v) if, upon the expiration of any Interest Period, the Borrower
has failed to elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above (other than as a result of the
existence of a Default or Event of Default), the Borrower shall be deemed to
have elected to Continue the aggregate principal amount of such Borrowing as a
Eurodollar Loan for an Interest Period of equal duration effective as of the
expiration date of such current Interest Period; provided, that, in the event
the Continuance of a Borrowing pursuant to this subclause (v) would result in an
Interest Period that would end after the Maturity Date, then the Borrower shall
not be deemed to have elected to Continue such Borrowing as provided in this
subclause (v) but rather to have Converted such Borrowing to a Base Rate Loan as
provided in subclause (vi) below; and (vi) if, upon the expiration of any
Interest Period, the Borrower has not elected and has not been deemed to elect a
new Interest Period to be applicable to the respective Borrowing of Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to Convert
such Borrowing to Base Rate Loans effective as of the expiration date of such
current Interest Period.

“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person; or
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind.

 

14



--------------------------------------------------------------------------------

“KeyBank” has the meaning provided in the first paragraph of this Agreement.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meanings provided in the first paragraph of this
Agreement and include any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.

“Lender Register” has the meaning provided in Section 2.05(b).

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty and
the Administrative Agent Fee Letter.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition of the Borrower and its Subsidiaries, taken as a
whole; (ii) any material adverse effect on the ability of the Borrower or any
other Credit Party to perform any of its material obligations under any of the
Loan Documents to which it is a party; or (iii) any material adverse effect on
the validity, effectiveness or enforceability, as against any Credit Party, of
any of the Loan Documents to which it is a party.

“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $50,000,000
(or the Dollar Equivalent thereof).

“Maturity Date” means September 12, 2018.

“Maximum Rate” has the meaning provided in Section 11.21.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000 and (ii) with respect
to any Eurodollar Loan, $3,000,000, with minimum increments thereafter of
$1,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or

 

15



--------------------------------------------------------------------------------

accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate made or accrued an obligation to make contributions during any
of the five plan years preceding the date of termination of such plan.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Material Subsidiary” means any Subsidiary with total assets of less than
$30,000,000.

“Note” means a promissory note substantially in the form of Exhibit A hereto.

“Notice of Borrowing” has the meaning provided in Section 2.03(b).

“Notice of Continuation or Conversion” has the meaning provided in Section 2.07.

“Notice Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Brooklyn, Ohio 44144, Attention: Kathy Koenig (facsimile: 216-370-6113),
or such other office as the Administrative Agent may designate in writing to the
Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent or any Lender pursuant to the terms of this Agreement or
any other Loan Document (including, but not limited to, interest and fees that
accrue after the commencement by or against any Credit Party of any insolvency
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code).

“Offer” has the meaning provided in Section 2.10(d).

“Offer Loans” has the meaning provided in Section 2.10(d).

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Payment Office” means the office of the Administrative Agent at Key Center,
4900 Tiedeman Road, Brooklyn, Ohio 44144, Attention: Kathy Koenig (facsimile:
216-370-6113), or such other office(s), as the Administrative Agent may
designate to the Borrower in writing from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

16



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i) such Acquisition involves a Permitted Business;

(ii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(iii) after giving effect to such Acquisition, the sum of the Unused Total
Revolving Commitment (as defined in the Existing Credit Agreement) and
Unrestricted Cash is at least $100,000,000;

(iv) the Borrower would, after giving effect to such Acquisition, on a pro forma
basis (as determined in accordance with subpart (v) below), be in compliance
with the financial covenants contained in Section 7.07; and

(v) at least five Business Days (or such shorter period as agreed to by the
Administrative Agent in its sole discretion) prior to the consummation of any
such Acquisition in which the Consideration exceeds (x) $100,000,000
individually and (y) $300,000,000 in the aggregate since the Closing Date, for
all Acquisitions, the Borrower shall have delivered to the Administrative Agent
(who shall provide a copy to each Lender in accordance with Section 11.05(c)
hereof) (A) historical financial statements relating to the business or Person
to be acquired and such other information as the Administrative Agent may
reasonably request, and (B) a certificate of an Authorized Officer
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 7.07 on a pro forma basis, such pro forma ratios being
determined as if (y) such Acquisition had been completed at the beginning of the
most recent Testing Period for which financial information for the Borrower and
the business or Person to be acquired, is available, and (z) any such
Indebtedness, or other Indebtedness incurred to finance such Acquisition, had
been outstanding for such entire Testing Period.

“Permitted Business” means healthcare products and services (including the lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date)
and any businesses ancillary, complementary or reasonably related thereto.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

“Permitted Foreign Subsidiary Basket Amount” means, at any time, an amount equal
to (i) the Foreign Subsidiary Basket Amount then in effect, minus (ii) the
Dollar Equivalent of the amount of Indebtedness of Foreign Subsidiaries
guaranteed by the Credit Parties (other than the Borrower) pursuant to subpart
(iii) of the definition of Permitted Foreign Subsidiary Loans and Investments at
such time, minus (iii) the aggregate outstanding principal amount at such time
of all loans made by the Credit Parties to Foreign Subsidiaries on or after the
Closing Date, minus (iv) the aggregate amount of equity contributions made by
the Credit Parties in Foreign Subsidiaries on or after the Closing Date, plus
(v) the aggregate amount of all Capital Distributions made by Foreign
Subsidiaries to the Credit Parties on or after the Closing Date, but only up to
an aggregate amount not in excess of the aggregate amount of loans and equity
contributions made by the Credit Parties in Foreign Subsidiaries pursuant to the
foregoing subclauses (iii) and (iv) of this definition, plus (vi) any amount
repaid to a Credit Party by any Foreign Subsidiary in respect of loans or other
transfers previously made by such Credit Party to such Foreign

 

17



--------------------------------------------------------------------------------

Subsidiary after the Closing Date, which repayment is made in connection with an
equity contribution by such Credit Party in such Foreign Subsidiary after the
Closing Date, but solely to the extent of the amount so repaid, plus the Dollar
Equivalent of the amount of Indebtedness of Foreign Subsidiaries in respect of
uncommitted foreign lines of credit (including, without duplication, any
guaranty of such Indebtedness by a Credit Party pursuant to subpart (iii) of the
definition of Permitted Foreign Subsidiary Loans and Investments at such time)
not in excess of $200,000,000 at any time.

“Permitted Foreign Subsidiary Loans and Investments” means (i) [Reserved];
(ii) other loans and Investments by a Credit Party to or in a Foreign Subsidiary
made on or after the Closing Date, so long as the aggregate amount of all such
other loans and investments by all Credit Parties does not, at any time, exceed
the Permitted Foreign Subsidiary Basket Amount at such time; and
(iii) Indebtedness of a Foreign Subsidiary owing to any Person (other than the
Borrower or any of its Domestic Subsidiaries), and any guaranty of such
Indebtedness by a Credit Party, so long as the aggregate principal amount of all
such Indebtedness pursuant to clauses (i) and (ii) does not at any time exceed
the Foreign Subsidiary Basket Amount then in effect; provided that for purposes
of determining compliance with clauses (ii) and (iii) hereof, in the event that
an item of proposed Investment or Indebtedness to or in a Foreign Subsidiary
meets the criteria of one or more of the categories of Investments or
Indebtedness permitted under Section 7.05 or Section 7.04, respectively, as of
the date of incurrence thereof, the Borrower shall, in its sole discretion,
classify all or a portion of such Investment or Indebtedness under clause
(ii) or clause (iii) hereof, as applicable, or under such category of
Investments or Indebtedness permitted under Section 7.04 or Section 7.05, as
applicable, and neither the Permitted Foreign Subsidiary Basket Amount nor the
Foreign Subsidiary Basket Amount, as applicable, shall be reduced to the extent
any such Investment or Indebtedness to or in a Foreign Subsidiary is classified
under such category of Investment or Indebtedness permitted under Section 7.04
or Section 7.05, as applicable.

“Permitted Indebtedness” means:

(i) (a) Indebtedness (including, without limitation, the Senior Notes) of the
Borrower (and any guaranty thereof by any Subsidiary Guarantor) that, in each
case (and in the case of any such guaranty) ranks pari passu in right of payment
to the Obligations in an aggregate principal amount not to exceed $750,000,000
at any time; provided that, in each case, other than in the case of the Senior
Notes, (1) such Indebtedness matures no earlier than, and does not require any
scheduled payment of principal, mandatory prepayment or redemption of principal
prior to, the date that is 180 days after the fifth anniversary of the Closing
Date, (2) such Indebtedness has terms, conditions and covenants that, in the
reasonable judgment of the Borrower, are not materially less favorable to the
Borrower and its Subsidiaries than the terms, conditions and covenants of this
Agreement or the other Loan Documents, as evidenced by a certificate of an
Authorized Officer of the Borrower to the same effect delivered to the
Administrative Agent at least 5 days (or such shorter period as may be agreed to
by the Administrative Agent) before the date of incurrence of any such
Indebtedness (and in no event shall any financial covenants in any such
Indebtedness be more restrictive than the financial covenants contained in this
Agreement unless otherwise consented to by the Required Lenders), (3) such
Indebtedness is not subject to any Guaranty Obligation by any Person that is not
a Credit Party (and any such Guaranty Obligation by a Subsidiary Guarantor shall
provide for release thereof if the Guaranty Obligation of the applicable
Subsidiary Guarantor in respect of the Obligations is released unless such
release of such Guaranty Obligation of the applicable Subsidiary Guarantor in
respect of the Obligations is in connection with the repayment or refinancing in
full of the Obligations and the termination of the Commitments), (4) at the time
of and after giving effect to the incurrence of such Indebtedness, no Default or
Event of Default has occurred and is continuing, and (b) Indebtedness incurred
to redeem, refinance, renew or replace such Indebtedness in full, in an amount
of up to the aggregate outstanding principal amount of such Indebtedness plus
any applicable premium and reasonable and customary transaction costs incurred
in connection therewith; provided that with respect to any such refinancing
(x) the maturity of such

 

18



--------------------------------------------------------------------------------

Indebtedness is no earlier than 180 days after the fifth anniversary of the
Closing Date, and (y) in the aggregate, the other material terms of any such
refinanced Indebtedness (including, without limitation, any conversion
provisions), taken as a whole and in the reasonable judgment of the Borrower,
are no less favorable to the Borrower than the other material terms contained in
the documents with respect to such Indebtedness being refinanced;

(ii) (a) Indebtedness consisting of Capitalized Lease Obligations of the
Borrower and its Subsidiaries and (b) Indebtedness of the Borrower and its
Subsidiaries secured by Liens on any property or assets of the Borrower or any
of its Subsidiaries, provided that, solely with respect to this clause (b),
(x) no Default or Event of Default shall then exist or at the time of incurrence
of such Indebtedness will exist and (y) the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness; and provided further, that the aggregate outstanding principal
amount (using Capitalized Lease Obligations in lieu of principal amount, in the
case of any Capital Lease) of all such Indebtedness outstanding at any time
pursuant to this subpart (ii) shall not exceed $100,000,000;

(iii) (a) Indebtedness of the Borrower (and any guaranty thereof by any
Subsidiary Guarantor) that is, in each case (and in the case of any guaranty
thereof) subordinated in right of payment to the Obligations and any guarantees
thereof pursuant to and in accordance with the terms thereof; provided that
(1) such Indebtedness shall be on terms customary at the time for high-yield
subordinated debt securities as determined in the reasonable judgment of the
Borrower (other than the subordination provisions which shall be subject to
clause (3) below) as evidenced by a certificate of a an Authorized Officer of
the Borrower to the same effect delivered by the Borrower to the Administrative
Agent at least 5 days (or such shorter period as agreed to by the Administrative
Agent) before the date of incurrence of any such Indebtedness, (2) such
Indebtedness matures no earlier than, and does not require any scheduled payment
of principal, mandatory prepayment or redemption of principal prior to, the date
that is 180 days after the fifth anniversary of the Closing Date (it being
understood that such Indebtedness may have mandatory prepayment, repurchase or
redemptions provisions satisfying the requirement of clause (3) hereof),
(3) such Indebtedness has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to the Borrower and its Subsidiaries than the terms
and conditions customary at the time for high-yield subordinated debt securities
as determined in the reasonable judgment of the Borrower and as evidenced by a
certificate of and Authorized Officer of the Borrower to the same effect
delivered by the Borrower to the Administrative Agent at least 5 days (or such
shorter period as agreed to by the Administrative Agent) before the date of
incurrence of any such Indebtedness and the subordination terms relating to such
Indebtedness shall be customary for high-yield subordinated debt securities as
determined in the reasonable discretion of the Administrative Agent or otherwise
reasonably acceptable to the Administrative Agent, (4) such Indebtedness is not
subject to any Guaranty Obligation by any Person that is not a Credit Party (and
any such Guaranty Obligation by a Subsidiary Guarantor shall provide for release
thereof if the Guaranty Obligation of the applicable Subsidiary Guarantor in
respect of the Obligations is released unless such release of such Guaranty
Obligation of the applicable Subsidiary Guarantor in respect of the Obligations
is in connection with the repayment or refinancing in full of the Obligations
and the termination of the Commitments), (5) at the time of and after giving
effect to the incurrence of such Indebtedness, no Default or Event of Default
has occurred and is continuing, and (6) the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness, and (b) Indebtedness incurred to redeem, refinance, renew or
replace such Indebtedness in full, in an amount of up to the aggregate
outstanding principal amount of such Indebtedness plus any applicable premium
and reasonable and customary transaction costs incurred in connection therewith;
provided that with respect to any such refinancing (x) the maturity of such
Indebtedness is no earlier than 180 days after the fifth anniversary of the
Closing Date, and (y) in the aggregate, the other material terms of any such

 

19



--------------------------------------------------------------------------------

refinanced Indebtedness (including, without limitation, any conversion
provisions), taken as a whole and in the reasonable judgment of the Borrower,
are no less favorable to the Borrower and its Subsidiaries than the other
material terms contained in the documents with respect to such Indebtedness
being refinanced;

(iv) Indebtedness incurred by the Borrower or a Subsidiary Guarantor in
connection with a Permitted Securitization Transaction, provided that the
aggregate amount of all such Indebtedness outstanding at any time pursuant to
this subpart (iv) shall not exceed $100,000,000; and

(v) other unsecured Indebtedness of the Borrower and its Subsidiaries to the
extent not permitted by any of the foregoing clauses, provided that (a) no
Default or Event of Default shall then exist or at the time of incurrence of
such Indebtedness will exist, (b) the Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness, and (c) the aggregate principal amount of all such Indebtedness
outstanding at any time pursuant to this subpart (v) shall not exceed
$200,000,000.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Permitted Sale Leaseback Asset Sale” means any sale of equipment by the
Borrower or any of its Subsidiaries to any Person (other than the Borrower or
any Subsidiary of the Borrower) and (i) made within three months of the
Borrower’s or such Subsidiary’s, as the case may be, acquisition of such
equipment or (ii) with respect to product lines that are not fully operational
immediately upon the acquisition of such equipment, within three months of the
date on which such product lines become fully operational, as reasonably
determined by the Borrower, which equipment is subsequently leased by such
Person to the Borrower or any such Subsidiary, as applicable, promptly upon
consummation of such sale pursuant to an Operating Lease between the Borrower or
such Subsidiary, as the case may be, and such Person.

“Permitted Securitization Transaction” means any transaction or series of
transactions otherwise permitted pursuant to Section 7.02 hereof and designated
in writing by the Borrower to the Administrative Agent to be a “Permitted
Securitization Transaction” which is entered into by the Borrower or any
Subsidiary Guarantor pursuant to which the Borrower or any Subsidiary Guarantor,
as applicable, may sell, convey or otherwise transfer to any other Person, or
may grant a security interest in, any accounts receivable (whether now existing
or arising in the future) of the Borrower or such Subsidiary Guarantor, and any
assets related thereto, including all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, and proceeds of such accounts receivable and other
assets that are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitization
transactions involving accounts receivable.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means any Multiemployer Plan or Single-Employer Plan.

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

 

20



--------------------------------------------------------------------------------

“Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Replacement Assets” means any assets or properties used or useful in a
Permitted Business.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived.

“Required Lenders” means Lenders (other than Defaulting Lenders) whose
Commitments in the aggregate constitute more than 50% of the sum of the Total
Commitment, or, if the Total Commitment has been terminated, Lenders (other than
Defaulting Lenders) holding more than 50% of the aggregate unpaid principal
amount of the outstanding Loans.

“Restricted Payment” means (i) any Capital Distribution; or (ii) any amount paid
by the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness or the exercise
of any right of legal defeasance, covenant defeasance or similar right with
respect thereto.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“Scheduled Repayment” has the meaning provided in Section 2.10(b).

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Senior Notes” means the Borrower’s 7.125% Senior Unsecured Notes due 2015
issued pursuant to the Senior Note Documents.

“Senior Notes Documents” means, collectively, (i) the Senior Notes, (ii) the
Indenture dated as of January 31, 2007, between HSBC Bank USA, National
Association, as trustee, and the Borrower, and (iii)

 

21



--------------------------------------------------------------------------------

each other document, guarantee or instrument executed or delivered in connection
with any of the foregoing, as any of the foregoing may, in accordance with the
terms of this Agreement, from time to time be amended, supplemented, restated or
otherwise modified.

“Share Repurchase” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Subsidiaries.

“Standard Permitted Lien” means any of the following: (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.01(g);
(iv) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (v) leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries and any interest or title of
a lessor under any lease not in violation of this Agreement; (vi) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other Persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrower and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (vii) Liens arising from the rights
of lessors under leases (including financing statements regarding property
subject to lease) not in violation of the requirements of this Agreement,
provided that such Liens are only in respect of the property subject to, and
secure only, the respective lease (and any other lease with the same or an
affiliated lessor); (viii) rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC; and
(ix) licenses of intellectual property of the Borrower or any of its
Subsidiaries granted in the ordinary course of business.

“Subordinated Indebtedness” means any subordinated Indebtedness incurred under
clause (iii) of the definition of “Permitted Indebtedness.”

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Equity
Interests of such Person at the time or in which such Person, one or more other
Subsidiaries of such Person or such Person and one or more Subsidiaries of such
Person, directly or indirectly, has the power to direct the policies, management
and

 

22



--------------------------------------------------------------------------------

affairs thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Domestic Subsidiary that is not a Non-Material
Subsidiary and that is or hereafter becomes a party to the Subsidiary Guaranty.
Schedule 2 hereto lists each Subsidiary Guarantor as of the Closing Date.

“Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Taxes” has the meaning provided in Section 3.03(a).

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Commitment” means the sum of the Commitments of the Lenders. As of the
Closing Date, the amount of the Total Commitment is $300,000,000.

“Total Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Funded Indebtedness to (ii) Consolidated Proforma EBITDA.

“Total Leverage Ratio Increase Period” has the meaning provided in Section 7.07.

“Type” means any type of Loan determined with respect to the interest option
applicable thereto, which in each case shall be a Base Rate Loan or a Eurodollar
Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, by which
the current liability (as defined in Section 412(1)(7) of the Code) under the
Plan as of the end of the Plan’s most recent fiscal year exceeds the fair market
value of the Plan’s assets as of the end of such fiscal year, as reported in the
actuarial report for such year.

“United States” and “U.S.” each means United States of America.

“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Credit Parties maintained in any
demand deposit account, and (ii) the aggregate monetary value of all money
market funds of the Credit Parties maintained in any account of a securities
intermediary, to the extent such cash deposits and money market funds are free
of any Lien or other encumbrance (other than (x) customary Liens arising in the
ordinary course of business which the depository institution may have with
respect to any right of offset against funds in such account, and (y) customary
holds for uncollected deposits).

 

23



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time (other than with respect to FASB
Accounting Standards Codification 840 (leases), which shall be construed in
accordance with GAAP as of the Closing Date), provided that if the Borrower
notifies the Administrative Agent and the Lenders that the Borrower wishes to
amend any covenant in Article VII to eliminate the effect of any change in GAAP
that occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VII for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower,
the Administrative Agent and the Required Lenders, the Borrower, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

Section 1.05 Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in Dollars or, if the

 

24



--------------------------------------------------------------------------------

context so requires, the Dollar Equivalent of such amount in any Designated
Foreign Currency. The Dollar Equivalent of any amount shall be determined in
accordance with the definition of “Dollar Equivalent”; provided, however, that
in determining whether or not the Borrower and its Subsidiaries have exceeded
any basket limitation set forth in Sections 7.02, 7.04 or 7.05, the Borrower and
its Subsidiaries shall not be deemed to have exceeded any such basket limitation
to the extent that, and only to the extent that, any such basket limitation was
exceeded solely as a result of fluctuations in the exchange rate applicable to
any Designated Foreign Currency.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent and the Lenders agree to
establish the Credit Facility for the benefit of the Borrower.

Section 2.02 Loans. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make a Loan to the Borrower on the Funding Date
in an aggregate principal amount equal to such Lender’s Commitment, which Loans:
(i) can only be incurred on the Funding Date in the entire amount of each
Lender’s Commitment; (ii) once prepaid or repaid, may not be reborrowed;
(iii) may, except as set forth herein, at the option of the Borrower, be
incurred and maintained as, or Converted into, Loans that are Base Rate Loans or
Eurodollar Loans, in each case denominated in Dollars, provided that all Loans
made as part of the same Borrowing shall consist of Loans of the same Type;
(iv) shall be repaid in accordance with Section 2.10(b); and (v) shall not
exceed (A) for any Lender at the time of incurrence thereof, the aggregate
principal amount of such Lender’s Commitment, and (B) for all the Lenders at the
time of incurrence thereof, the Total Commitment. The Loans to be made by each
Lender will be made in the aggregate amount of such Lender’s Commitment in
accordance with Section 2.04 hereof.

Section 2.03 Notice of Borrowing.

(a) Time of Notice. The Borrower shall provide notice of the Borrowing to be
made on the Funding Date, in the form provided for below, to the Administrative
Agent at its Notice Office not later than (i) in the case of each Borrowing of a
Eurodollar Loan, 1:00 P.M. (local time at its Notice Office) on the Closing Date
and (ii) in the case of each Borrowing of a Base Rate Loan, prior to 1:00 P.M.
(local time at its Notice Office) on the Funding Date.

(b) Notice of Borrowing. The request for the Borrowing to be made on the Funding
Date shall be made by an Authorized Officer of the Borrower (or any Person
designated by an Authorized Officer of the Borrower in writing to the
Administrative Agent to make such a request) by delivering written notice of
such request substantially in the form of Exhibit B-1 hereto (each such notice,
a “Notice of Borrowing”) or by telephone (to be confirmed immediately in writing
by delivery by an Authorized Officer of the Borrower of a Notice of Borrowing),
and in any event each such request shall be irrevocable and shall specify
(i) the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, and (iv) if applicable,
the initial Interest Period with respect thereto. Without in any way limiting
the obligation of the Borrower to confirm in writing any telephonic notice
permitted to be given hereunder, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower entitled to give telephonic notices under
this Agreement on

 

25



--------------------------------------------------------------------------------

behalf of the Borrower. In each such case, the Administrative Agent’s record of
the terms of such telephonic notice shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day that consist of Eurodollar Loans, each such Borrowing shall have a
different initial Interest Period, and (ii) at no time shall there be more than
10 Borrowings of Eurodollar Loans outstanding hereunder.

Section 2.04 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans are several and not
joint obligations. No Lender shall be responsible for any default by any other
Lender in its obligation to make Loans or fund any participation hereunder and
each Lender shall be obligated to make the Loans provided to be made by it and
fund its participations required to be funded by it hereunder, regardless of the
failure of any other Lender to fulfill any of its Commitments hereunder. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder and in existence from time to time or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.

(b) Borrowings Pro Rata. All Loans shall be made by the Lenders pro rata on the
basis of their respective Commitments.

(c) Notice to Lenders. The Administrative Agent shall promptly give the
applicable Lenders written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing or Conversion or Continuation thereof and of
each such Lender’s respective proportionate share thereof and of the other
matters covered by the Notice of Borrowing or Notice of Continuation or
Conversion, as the case may be, relating thereto.

(d) Funding of Loans. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in the Notice of Borrowing delivered on or prior to the
Closing Date (or, in the case of a Base Rate Loan requested for that same day,
4:00 P.M.), each Lender will make available its pro rata share of the Borrowing
requested to be made on the Funding Date to the Administrative Agent at the
Payment Office in Dollars and in immediately available funds and the
Administrative Agent promptly will make available to the Borrower by depositing
to its account at the Payment Office (or such other account as the Borrower
shall specify) the aggregate of the amounts so made available in the type of
funds received.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the Closing Date that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on the Funding Date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing, and the Administrative Agent, in reliance upon such assumption,
may (in its sole discretion and without any obligation to do so) make available
to the Borrower a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to

 

26



--------------------------------------------------------------------------------

recover from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.06, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.02).

Section 2.05 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the Borrower
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate, (ii) the
amount of any principal due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (iv) the other details relating to the Loans and other
Obligations. In addition, the Administrative Agent shall maintain, on behalf of
the Borrower, a register (the “Lender Register”) on or in which it will record
the names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders. The Administrative Agent will make the Lender Register
available to any Lender or the Borrower upon request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.05(b) shall be rebuttably presumptive evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d) Notes. Upon the request of any Lender, the Borrower will execute and deliver
to such Lender a Note with blanks appropriately completed in conformity herewith
to evidence its obligation to pay the principal of, and interest on, the Loan
made to it by such Lender; provided, however, that the decision of any Lender to
not request a Note shall in no way detract from the Borrower’s obligations to
repay the Loans and other amounts owing by the Borrower to such Lender.

Section 2.06 Interest; Default Rate.

(a) Interest. The outstanding principal amount of each Loan made by each Lender
shall bear interest at a fluctuating rate per annum that shall at all times be
equal to (i) during such periods as such Loan is a Base Rate Loan, the Base Rate
plus the Applicable Margin in effect from time to time, and (ii) during such
periods as such Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate
for such Eurodollar Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time.

(b) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), all outstanding amounts of principal and, to the extent permitted by
law, all overdue interest, in respect of each Loan shall bear interest, payable
on demand, at a

 

27



--------------------------------------------------------------------------------

rate per annum equal to the Default Rate. In addition, if any amount (other than
amounts as to which the foregoing sentence is applicable) payable by the
Borrower under the Loan Documents is not paid when due, upon written notice by
the Administrative Agent (which notice the Administrative Agent shall give at
the direction of the Required Lenders), such amount shall bear interest, payable
on demand, at a rate per annum equal to the Default Rate.

(c) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, quarterly in arrears on the last Business Day of each calendar
quarter, (ii) in respect of each Eurodollar Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on the dates that are successively three months after
the commencement of such Interest Period and (iii) in respect of all Loans on
any repayment, prepayment or Conversion (on the amount repaid, prepaid or
Converted), at maturity (whether by acceleration or otherwise), and, after such
maturity or, in the case of any interest payable pursuant to Section 2.06(b), on
demand.

(d) Computations of Interest. All computations of interest on Eurodollar Loans
shall be made on the actual number of days elapsed over a year of 360 days. All
computations of interest on Base Rate Loans hereunder shall be made on the
actual number of days elapsed over a year of 365 or 366 days, as applicable.

(e) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

Section 2.07 Conversion and Continuation of Loans. Each Continuation or
Conversion of a Loan shall be made upon notice in the form provided for below
provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Continuation of or Conversion into a
Eurodollar Loan, prior to 1:00 P.M. (local time at its Notice Office) at least
two Business Days’ prior to the date of such Continuation or Conversion, and
(ii) in the case of each Conversion to a Base Rate Loan, prior to 1:00 P.M.
(local time at its Notice Office) on the proposed date of such Conversion. Each
such request shall be made by an Authorized Officer of the Borrower delivering
written notice of such request substantially in the form of Exhibit B-2 hereto
(each such notice, a “Notice of Continuation or Conversion”) or by telephone (to
be confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Continuation or Conversion), and in any event each such
request shall be irrevocable and shall specify (A) the Borrowings to be
Continued or Converted, (B) the date of the Continuation or Conversion (which
shall be a Business Day), and (C) the Interest Period or, in the case of a
Continuation, the new Interest Period. Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice permitted
to be given hereunder, the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of the Borrower entitled to give telephonic notices under this Agreement
on behalf of the Borrower. In each such case, the Administrative Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error.

Section 2.08 Fees.

 

28



--------------------------------------------------------------------------------

(a) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Funding Date and thereafter, for its own account, the fees set
forth in the Administrative Agent Fee Letter.

(b) Computations and Determination of Fees. All computations of Fees hereunder
shall be made on the actual number of days elapsed over a year of 360 days.

Section 2.09 Termination of Commitments. All of the Commitments shall terminate
immediately after the Funding Date.

Section 2.10 Payments and Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans from time to time, in whole or in part, without premium or penalty
(except as specified in subparts (e) and (f) of this Section 2.10). The Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 1:00 P.M. (local time at the
Notice Office) two Business Days prior to the date of such prepayment, in the
case of any prepayment of Eurodollar Loans, or (z) 1:00 P.M. (local time at the
Notice Office) one Business Day prior to the date of such prepayment, in the
case of any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $3,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $1,000,000
in excess thereof and (B) in the case of any prepayment of a Base Rate Loan,
$1,000,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of $100,000 in excess thereof; and

(ii) each such prepayment shall be applied on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof) to the Scheduled
Repayments in respect of the Loans in direct order of maturity.

(b) Scheduled Repayments. On each of the dates set forth below, the Borrower
shall repay the principal amount of the Loans in the amount set forth opposite
such date, except that the payment due on the Maturity Date shall in any event
be in the amount of the entire remaining principal amount of the outstanding
Loans (each such repayment, a “Scheduled Repayment”):

 

Date

   Amount of Payment  

October 31, 2013

   $ 0   

January 31, 2014

   $ 0   

April 30, 2014

   $ 0   

July 31, 2014

   $ 0   

October 31, 2014

   $ 0   

January 31, 2015

   $ 0   

April 30, 2015

   $ 0   

 

29



--------------------------------------------------------------------------------

Date

   Amount of Payment  

July 31, 2015

   $ 0   

October 31, 2015

   $ 0   

January 31, 2016

   $ 0   

April 30, 2016

   $ 0   

July 31, 2016

   $ 0   

October 31, 2016

   $ 3,750,000   

January 31, 2017

   $ 3,750,000   

April 30, 2017

   $ 3,750,000   

July 31, 2017

   $ 3,750,000   

October 31, 2017

   $ 3,750,000   

January 31, 2018

   $ 3,750,000   

April 30, 2018

   $ 3,750,000   

July 31, 2018

   $ 3,750,000   

Maturity Date

    
 
  Remaining
Outstanding Loan
Balance   
  
  

; provided, that each Scheduled Repayment set forth above will be reduced pro
rata to the extent of any voluntary prepayment made pursuant to Section 2.10(a)
above and as a result of any purchase and cancellation of Loans pursuant to
Section 2.10(d).

(c) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made, provided, however,
that (i) the Borrower shall first so designate all Loans that are Base Rate
Loans and Eurodollar Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion with a view,
but no obligation, to minimize breakage costs owing under Article III.

(d) Below-Par Purchases. Notwithstanding anything to the contrary contained in
this Section 2.10 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Loans of the Borrower or
the rights of any Lender to receive prepayments of the Loans at par value as set
forth in this Agreement, so long as no Default or Event of Default has occurred
and is continuing, the Borrower may repurchase outstanding Loans pursuant to
this Section 2.10(d) on the following basis:

 

30



--------------------------------------------------------------------------------

(i) The Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Loans (such Loans, the “Offer Loans”), including, if
the Borrower chooses, on a non-pro rata basis, provided that, solely if such
Offer shall be on a pro rata basis, then (A) the Borrower shall deliver notice
of its intent to make such Offer to the Administrative Agent at least five
(5) Business Days in advance of the launch of any proposed Offer, (B) upon the
launch of such proposed Offer, the Borrower shall deliver a notice of such Offer
to the Administrative Agent (and upon receipt by the Administrative Agent of
such notice, the Administrative Agent shall promptly notify each Lender thereof)
indicating (1) the last date on which such Offer may be accepted, (2) the
maximum dollar amount of such Offer, and (3) the repurchase price per dollar of
principal amount of such Offer Loans at which the Borrower is willing to
repurchase such Offer Loans (which price may, but need not be, below par),
(C) the minimum dollar amount of each Offer shall be $1,000,000 or an integral
multiple of $500,000 in excess thereof, (D) the Borrower shall hold such Offer
open for a minimum period of days to be reasonably determined by the
Administrative Agent and the Borrower prior to the making of any such Offer,
(E) any Lender which elects to participate in the Offer may choose to sell all
or part of such Lender’s Offer Loans; (F) such Offer shall be conducted pursuant
to such procedures the Administrative Agent may establish in consultation with
the Borrower (which shall be consistent with this Section 2.10(d)) which
procedures may include a requirement that that the Borrower represent and
warrant that no facts or circumstances with respect to any Credit Party (or its
Subsidiaries) exist which are not publicly known that could be material to a
Lender’s decision to participate in such Offer;

(ii) With respect to all repurchases made by the Borrower pursuant to this
Section 2.10(d), such repurchases shall not be deemed to be voluntary
prepayments pursuant to this Section 2.10, or Section 2.11;

(iii) Upon the purchase by the Borrower of any Loans pursuant to this
Section 2.10(d), (A) automatically and without the necessity for any notice or
any other action, all principal and accrued and unpaid interest on the Loans so
repurchased shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents (and in connection with any Loan purchased pursuant to this
Section 2.10(d), the Administrative Agent is authorized to make appropriate
entries in the Lender Register to reflect such cancellation) and (B) the
Borrower will promptly advise the Administrative Agent of the total amount of
Offer Loans that were repurchased from each Lender who elected to participate in
the Offer; and

(iv) Failure by the Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.10(d) shall not constitute an Event of
Default under Section 8.01(a).

(e) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.10 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

(f) Call Premium. In the event that all or any portion of the Loans are
(i) prepaid, refinanced or replaced with the proceeds of any debt financing
having a weighted average yield that is less than the weighted average yield of
the Credit Facility (or portion thereof) so prepaid, refinanced, replaced or
repriced or (ii) repriced or effectively refinanced through any waiver, consent
or amendment the result of which would be the lowering of the weighted average
yield of the Credit Facility, in each case, during one of the periods set forth
in the table below, such prepayment, refinancing, replacement or repricing will
be made at a premium above the principal amount so prepaid, refinanced, replaced
or

 

31



--------------------------------------------------------------------------------

repriced, in an amount equal to the percentage, set forth opposite each such
period, of the amount of Loans being prepaid, refinanced, replaced or repriced.

 

Period

   Premium  

After the Closing Date through the first anniversary of the Closing Date

     1 % 

After the first anniversary of the Closing Date through the second anniversary
of the Closing Date

     2/3 % 

After the second anniversary of the Closing Date through the date that is six
months after the second anniversary of the Closing Date

     1/3 % 

Section 2.11 Method and Place of Payment.

(a) Generally. All payments made by the Borrower hereunder, under any Note or
any other Loan Document, shall be made without setoff, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, all payments and prepayments of Loans
(except pursuant to the provisions of Section 2.10(d)) shall be applied by the
Administrative Agent to reduce the principal amount of the Loans made by each
Lender pro rata on the basis of their respective Commitments.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 1:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
its ratable share, if any, of the amount of principal, interest, and Fees
received by it for the account of such Lender; provided, however, that if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

Section 2.12 Defaulting Lenders.

 

32



--------------------------------------------------------------------------------

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be retained by the
Administrative Agent and applied at such time or times as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders
(other than such Defaulting Lender) as a result of any judgment of a court of
competent jurisdiction obtained by any Lender (other than such Defaulting
Lender) against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

 

33



--------------------------------------------------------------------------------

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis that:

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of law,
but if not having the force of law, being of a type as to which such Lender
customarily complies), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves already
includable in the interest rate applicable to such Eurodollar Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender in any such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Closing Date in any law, governmental rule, regulation, guideline or order,
or the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies, or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Eurodollar Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Continuation or
Conversion given by the Borrower with respect to such Eurodollar Loans that have
not yet been Converted or Continued shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall determine) as shall be required to compensate such Lender,
for such increased costs or reductions in amounts receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, which basis must be reasonable, submitted to
the Borrower by such Lender shall be rebuttably presumed to be correct) and
(z) in the case of clause (iii) above, the Borrower shall take the action
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall),
if the affected Eurodollar Loan is then outstanding, upon at least one Business
Day’s notice to the Administrative Agent, require the affected Lender to Convert
each such

 

34



--------------------------------------------------------------------------------

Eurodollar Loan into a Base Rate Loan, provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).

(c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law, but if not having the force of
law, being of a type as to which such Lender customarily complies) of any such
authority, central bank, or comparable agency, in each case made subsequent to
the Closing Date, has or would have the effect of reducing by an amount
reasonably deemed by such Lender to be material to the rate of return on such
Lender’s or its parent corporation’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith shall be deemed to have been enacted, adopted or issued
after the date of this Agreement, regardless of the date enacted, adopted or
issued (even if enacted, adopted or issued before the date hereof ). Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth, in reasonable detail, the
basis of the calculation of such additional amounts, which basis must be
reasonable, although the failure to give any such notice shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 3.01(c) upon the subsequent receipt of such notice. Notwithstanding
anything in this Section to the contrary, (i) no Lender shall demand
compensation for any amounts referred to in this Section 3.01(c) if it shall not
at the time be the general policy or practice of such Lender to demand such
compensation, payment or reimbursement in similar circumstances under comparable
provisions of other credit agreements, and (ii) the Borrower shall not be
required to pay any amounts pursuant to this Section 3.01 for any period ending
180 days or more prior to the demand for payment of such amount.

Section 3.02 Breakage Compensation. The Borrower shall compensate each Lender,
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses and liabilities (including, without limitation, any loss, cost, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Eurodollar Loans but
excluding any administrative and/or processing fees) which such Lender may
sustain in connection with any of the following: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Continuation or Conversion (whether or not withdrawn by
the Borrower or deemed withdrawn pursuant to Section 3.01(a)); (ii) if any
repayment or prepayment (whether voluntary or mandatory) or Conversion or
Continuation of any Eurodollar Loans occurs on a date that is not the last day
of an Interest Period applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 3.04(b). The
written request of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower within 30 Business Days of the incurrence by such Lender of such loss
or liability provided for

 

35



--------------------------------------------------------------------------------

in this Section to be compensated by the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such request within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) Except as provided for in Section 3.03(b), all payments made by the Borrower
hereunder, under any Note or any other Loan Document will be made free and clear
of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
(i) any tax imposed on or measured by the net income or net profits of a
recipient and franchise taxes or alternative minimum taxes imposed on the
recipient pursuant to the laws of the jurisdiction under which such recipient is
organized or the jurisdiction in which the principal office or Applicable
Lending Office of such recipient, as applicable, is located or any subdivision
thereof or therein, (ii) any branch profits tax imposed on any recipient by the
United States or by the jurisdiction of the recipient’s organization principal
office or Applicable Lending Office, (iii) any tax attributable to Lender’s
failure to comply with Section 3.03(b), if it is legally entitled to do so,
(iv) in the case of a Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code), any withholding tax that is in
effect and would apply to amounts payable to such Lender at the time it becomes
a party to this Agreement (or designates a new Applicable Lending Office),
except to the extent such Lender (or assignor) was entitled at the time of
designation of a new Applicable Lending Office or assignment to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to this Section 3.03) or (v) any withholding taxes imposed pursuant to
the FATCA and all interest, penalties or similar liabilities with respect to
such non-excluded taxes, levies imposts, duties, fees, assessments or other
charges (all such non-excluded taxes, levies, imposts, duties, fees assessments
or other charges being referred to collectively as “Taxes”). Subject to
Section 3.03(b), if any Taxes are so levied or imposed, the Borrower agrees to
pay such additional amounts (including additional amounts to compensate for
withholding on amounts paid pursuant to this Section 3.03) as may be necessary
so that every payment by it of all amounts due hereunder, under any Note or
under any other Loan Document, after withholding or deduction for or on account
of any Taxes will not be less than the amount such Lender would have received
had no deduction, withholding or payment been required or made with respect to
such Taxes. Subject to Section 3.03(b), the Borrower will indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes imposed on and paid by such Lender. The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts, or other evidence satisfactory to the
respective Lender, evidencing such payment by the Borrower.

(b) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by the Borrower agrees to provide to the Borrower
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 11.06 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by the
Borrower or the Administrative Agent: two accurate and complete original signed
copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP or W-8IMY (or
successor, substitute or other appropriate forms and, in the case of Form
W-8IMY, complete with accompanying Forms W-8BEN or other appropriate forms with
respect to beneficial owners of the payment) certifying to such Lender’s
entitlement to exemption

 

36



--------------------------------------------------------------------------------

from or a reduced rate of withholding of United States withholding tax with
respect to payments to be made under this Agreement, any Note or any other Loan
Document, along with any other appropriate documentation establishing such
exemption or reduction (such as statements certifying qualification for
exemption with respect to portfolio interest). In addition, each Lender agrees
that from time to time after the Closing Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete original signed copies of the applicable Internal
Revenue Service Form establishing such exemption or reduction and any related
documentation (such as statements certifying qualification for exemption with
respect to portfolio interest) as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax if the Lender continues to be so
entitled. Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes shall deliver
to the Borrower and the Administrative Agent, on or prior to the Closing Date,
or in the case of a Lender that is an assignee or transferee of an interest
under this Agreement pursuant to Section 11.06 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
such Lender is in compliance with the provisions of this Section) two accurate
and complete original signed copies of Internal Revenue Service Form W-9 (or
successor, substitute or other appropriate form prescribed by the Internal
Revenue Service). No Lender shall be required by this Section 3.03(b) to deliver
a form or certificate that it is not legally entitled to deliver. The Borrower
shall not be obligated pursuant to Section 3.03(a) hereof to pay additional
amounts on account of or indemnify with respect to United States withholding
taxes or backup withholding taxes to the extent that such taxes arise solely due
to a Lender’s failure to deliver forms that it was legally entitled to but
failed to deliver under this Section 3.03(b). Except to the extent otherwise
provided in this Agreement, the Borrower agrees to pay additional amounts and
indemnify each Lender in the manner and to the extent set forth in
Section 3.03(a) in respect of any Taxes deducted or withheld by it as a result
of any changes after the date in which such Lender becomes a party to this
Agreement in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.

(c) If any Lender becomes aware that it has finally and irrevocably received or
been granted a refund in respect of any Taxes as to which indemnification has
been paid by the Borrower pursuant to this Section 3.03, it shall promptly remit
such refund (including any interest received in respect thereof) to the relevant
Borrower, net of all out-of-pocket costs and expenses to the Borrower; provided,
however, that the Borrower agrees to promptly return any such refund (plus
interest) to such Lender in the event such Lender is required to repay such
refund to the relevant taxing authority and, provided further, that nothing in
this Section 3.03(c) shall require any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential). Any
such Lender shall use commercially reasonable efforts to provide the Borrower
with a copy of any notice of assessment from the relevant taxing authority
(redacting any unrelated confidential information contained therein) requiring
repayment of such refund. Nothing contained herein shall impose an obligation on
any Lender to apply for any such refund.

(d) If a payment made to a Lender (or any other recipient) under this Agreement
may be subject to withholding tax under the FATCA, such Lender (or recipient)
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with its withholding obligations, to determine
that such Lender (or recipient) (including their direct or indirect interest
holders, as may be relevant) has complied with its obligations under the FATCA
such that no withholdings obligations exist and such Lender (and its direct or
indirect interest holders, if

 

37



--------------------------------------------------------------------------------

any) has entered into the required agreement with the Secretary of the Treasury
of the United States of America or to determine the amount to deduct and
withhold from such payment.

Section 3.04 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 3.01(a)(ii) or (iii), 3.01(c) or 3.03 requiring the
payment of additional amounts to (or indemnify) the Lender, such Lender will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage deemed by
such Lender to be material, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Sections 3.01(a)(ii) or (iii) or 3.01(c) with respect to such Lender,
(ii) the Borrower is required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 3.03, (iii) any Lender is a
Defaulting Lender at such time or (iv) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 11.12(a), the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained; then, with
respect to each such Lender pursuant to clauses (i), (ii), (iii) and (iv), the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees, but subject, in the case of a Defaulting Lender,
to the provisions of Section 2.12(a)(ii) hereof) or the Borrower (in the case of
all other amounts, including any breakage compensation under Section 3.02
hereof). A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Nothing in this Section 3.04 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 3.01 or 3.03. In the event such Lender is being replaced as
a result of the condition set forth in clause (iii) above, each replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Lender being replaced was not consenting. Each Lender agrees that
if the Borrower exercises its option hereunder to cause an assignment by such
Lender under this Section 3.04(b), such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 11.06. In the event
that a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 11.06 on behalf of such Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 11.06.

 

38



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans is subject to the satisfaction of each of the following conditions
on or prior to the Closing Date:

(i) Credit Agreement. This Agreement shall have been executed by the Borrower,
the Administrative Agent and each of the Lenders.

(ii) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same at least five Business Days prior to the Closing Date.

(iii) Subsidiary Guaranty. The Subsidiary Guarantors shall have duly executed
and delivered a Guaranty of Payment (the “Subsidiary Guaranty”), substantially
in the form attached hereto as Exhibit C.

(iv) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified (by the Secretary or the Assistant Secretary of the
applicable Credit Party) copies of the resolutions of the Board of Directors of
the Borrower and each Subsidiary Guarantor, approving the Loan Documents to
which the Borrower or any such Subsidiary Guarantor, as the case may be, is or
may become a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the execution,
delivery and performance by the Borrower or any such Subsidiary Guarantor of the
Loan Documents to which it is or may become a party.

(v) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each Subsidiary Guarantor, certifying the names and true signatures of the
officers of the Borrower or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party and any other documents to which the Borrower or any such
Subsidiary Guarantor is a party that may be executed and delivered in connection
herewith.

(vi) Opinion of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrower and the Subsidiary Guarantors
as the Administrative Agent shall reasonably request, each of which shall be
addressed to the Administrative Agent and each of the Lenders on the Closing
Date and dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.

(vii) Search Reports. The Administrative Agent shall have received the results
of UCC, federal and state tax and judgment lien, civil suit and other search
reports of the Borrower and the Subsidiary Guarantors from one or more
commercial search firms acceptable to the Administrative Agent.

(viii) Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the certificate or
articles of incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) a copy

 

39



--------------------------------------------------------------------------------

of the By-Laws, Code of Regulations or Limited Partnership Agreement (or
equivalent document) of each Credit Party certified by an Authorized Officer of
such Credit Party as being true and correct; (C) an original good standing
certificate from the Secretary of State of the state of incorporation, dated as
of a recent date, listing all charter documents affecting such Credit Party and
certifying as to the good standing of such Credit Party; and (D) original
certificates of good standing from each other jurisdiction in which each Credit
Party is authorized or qualified to do business, except for jurisdictions for
which the absence of good standing would not have a Material Adverse Effect.

(ix) Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit E hereto, dated the Closing
Date, of an Authorized Officer of the Borrower to the effect that, at and as of
the Closing Date: (A) no Default or Event of Default has occurred or is
continuing; and (B) all representations and warranties of the Credit Parties
contained herein and in the other Loan Documents are true and correct in all
material respects as of the Closing Date.

(x) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit F,
dated as of the Closing Date, and executed by the Chief Financial Officer of the
Borrower.

(xi) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that purports to have a Material Adverse Effect on the
ability of either the Borrower or any Subsidiary Guarantor to perform its
respective obligations under the Loan Documents to which it is a party.

(xii) Notice. The Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03 with respect to the Borrowing to be
made on the Funding Date.

(xiii) No Default; Representations and Warranties. (i) No Default or Event of
Default shall be continuing and (ii) all representations and warranties of the
Credit Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects as of the Closing Date.

Section 4.02 Conditions Precedent to Credit Events after Closing Date. The
obligations of the Lenders to make Loans on the Funding Date and make or
participate in each Credit Event thereafter, are subject, at the time thereof,
to the satisfaction, or waiver in accordance with Section 11.12, of the
following conditions:

(a) Notice. The Administrative Agent shall have received, (i) with respect to
the Borrowing made on the Funding Date, a Notice of Borrowing meeting the
requirements of Section 2.03, and (ii) with respect to a Continuation or
Conversion after the Funding Date, a Notice of Continuation or Conversion
meeting the requirements of Section 2.07.

(b) Fees. With respect to the Borrowing made on the Funding Date, the Borrower
shall have (A) paid to the Administrative Agent, for its own account, the fees
required to be paid pursuant to the Administrative Agent Fee Letter, (B) paid to
each Co-Lead Arranger and each other Lender the fees, if any, it has agreed to
pay to each such Co-Lead Arranger and each other Lender and (C) paid or caused
to be paid all reasonable out-of-pocket fees and expenses of the Administrative
Agent and of special counsel to the Administrative Agent that have been invoiced
on or prior to the Funding Date in connection with

 

40



--------------------------------------------------------------------------------

the preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby as required by the Administrative Agent Fee Letter.

(c) No Default; Representations and Warranties. As of the Funding Date, both
before and after giving effect to the Borrowings on such date and the
application of the proceeds thereof, and at the time of each Credit Event
thereafter, both before and after giving effect thereto, (i) no Default or Event
of Default shall be continuing and (ii) all representations and warranties of
the Credit Parties contained herein or in the other Loan Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

The acceptance of the benefits of the Borrowing on the Funding Date and each
other Credit Event shall constitute a representation and warranty by the
Borrower to the Administrative Agent and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans provided for herein, the Borrower makes the
following representations and warranties to, and agreements with, the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. The Borrower and each of its Subsidiaries (i) is
a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect under the laws of the jurisdiction of its formation and has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized except where the failure to be so qualified would not
have a Material Adverse Effect. Schedule 5.01 hereto lists, as of the Closing
Date, each Subsidiary of the Borrower (and the direct and indirect ownership
interest of the Borrower therein).

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i)

 

41



--------------------------------------------------------------------------------

will contravene any provision of any law, statute, rule, regulation, order,
writ, injunction or decree of any Governmental Authority applicable to such
Credit Party or its properties and assets, except where such contravention would
not have a Material Adverse Effect, (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party pursuant to the terms of any material promissory note, bond,
debenture, indenture, mortgage, deed of trust, credit or loan agreement, or any
other material agreement or other instrument, to which such Credit Party is a
party or by which it or any of its property or assets are bound or to which it
may be subject, except to the extent such conflict, breach or lien would not
reasonably be expected to result in a Material Adverse Effect, or (iii) will
violate any provision of the Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except for any such
approvals or consents the failure of which to obtain would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Litigation. Other than as set forth on Schedule 5.05, there are no
actions, suits or proceedings pending or, to, the knowledge of the Borrower,
threatened with respect to the Borrower or any of its Subsidiaries (i) that have
had, or would reasonably be expected to have, a Material Adverse Effect, or
(ii) that question the validity or enforceability of any of the Loan Documents,
or of any action to be taken by the Borrower or any of the other Credit Parties
required by any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans shall be used by the Borrower for working capital
and general corporate purposes of the Borrower and its Subsidiaries, including
to repay Indebtedness of the Borrower and its Subsidiaries, and for Permitted
Acquisitions, in each case, not inconsistent with the terms of this Agreement
and not in violation of law.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

Section 5.07 Financial Statements.

(a) The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Financial Statements. The Financial
Statements have been prepared in accordance with GAAP, consistently applied
(except as stated therein), and fairly present in all material respects the
financial position of the Borrower and its Subsidiaries as of the respective
dates indicated and the consolidated results of their respective operations and
cash flows for the respective periods indicated, subject in the case of any such
Financial Statements that are unaudited, to normal audit adjustments, none

 

42



--------------------------------------------------------------------------------

of which could reasonably be expected to have a Material Adverse Effect. Neither
the Borrower nor any its Subsidiaries have, as of the date of the latest
Financial Statements referred to above, and will not have as of the Closing Date
or after giving effect to the incurrence of Loans hereunder on the Funding Date,
any material or significant contingent liability or liability for taxes,
long-term leases or unusual forward or long-term commitments not reflected in
the foregoing financial statements (or any 10-K filed by the Borrower in
connection therewith) or the notes thereto in accordance with GAAP and that in
any such case is material in relation to the business, operations, properties,
assets, financial or other condition or prospects of the Borrower and its
Subsidiaries.

(b) [Reserved].

Section 5.08 Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders under the Loan
Documents. The Borrower now has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is now solvent and able to pay its debts as they mature and the Borrower
owns property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay the Borrower’s debts; and the
Borrower is not entering into the Loan Documents with the intent to hinder,
delay or defraud its creditors. For purposes of this Section, “debt” means any
liability on a claim, and “claim” means (x) right to payment whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

Section 5.09 No Material Adverse Change. Since October 31, 2012, there has been
no change in the business, affairs, operations, financial or other condition of
the Borrower and its Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

Section 5.10 Tax Returns and Payments. The Borrower and each of its Subsidiaries
have filed all federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. The Borrower and each
of its Subsidiaries has established on its books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP. Neither the Borrower nor any of
its Subsidiaries knows of any proposed assessment for additional federal,
foreign or state taxes for any period, or of any basis therefor, which,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as the Borrower and its Subsidiaries have made,
would reasonably be expected to have a Material Adverse Effect.

Section 5.11 Title to Properties, etc. Except as would not reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of its
Subsidiaries have good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. Except as would not reasonably be expected
to result in a Material Adverse Effect, the interests of the Borrower and its
Subsidiaries in the properties reflected in their most recent balance sheets,
taken as a whole, are sufficient, in the judgment of the Borrower, as of the
date of such balance sheet for purposes of the ownership and operation of the
businesses conducted by the Borrower and its Subsidiaries.

 

43



--------------------------------------------------------------------------------

Section 5.12 Lawful Operations, etc. The Borrower and each of its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business; and (ii) are in full compliance with all requirements
imposed by law, regulation or rule, whether foreign, federal, state or local,
that are applicable to it, its operations, or its properties and assets, except
for any failure to obtain and maintain in effect, or noncompliance, that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) The Borrower and each of its Subsidiaries (i) are in compliance with all
applicable Environmental Laws; (ii) have obtained all licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and its Subsidiaries under any Environmental Law or have submitted an
outstanding, timely application and are in compliance therewith; (iii) have not
received written notice, or otherwise knows, that it is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Borrower or such Subsidiary is a
party or that would materially affect the ability of the Borrower or such
Subsidiary to operate any Real Property; and (iv) are not subject to any pending
or, to the knowledge of the Borrower, threatened Environmental Claims; except
for any failure to comply or obtain, any written notices and any Environmental
Claims that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries have at any time
(i) generated, used, treated or stored Hazardous Materials on any Real Property
of the Borrower or any of its Subsidiaries or (ii) released Hazardous Materials
on any such Real Property, except, in each case, where such occurrence or event
is not reasonably likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA. The Borrower and each of its Subsidiaries
and each ERISA Affiliate (i) have fulfilled all material obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan that
is not a Multiemployer Plan or a Multiple Employer Plan, (ii) have satisfied all
material contribution obligations in respect of each Multiemployer Plan and each
Multiple Employer Plan, (iii) is in compliance in all material respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multiemployer Plan and each Multiple Employer Plan, and (iv) have not
incurred any unsatisfied material liability under Title IV of ERISA to the PBGC
(other than required premium payments to the PBGC) with respect to any Plan, any
Multiemployer Plan, any Multiple Employer Plan, or any trust established
thereunder that could reasonably be expected to result in a Material Adverse
Effect. No Plan or trust created thereunder has been terminated within the last
5 years, and there have been no Reportable Events, with respect to any Plan or
trust created thereunder or with respect to any Multiemployer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could reasonably be
expected to result in a Material Adverse Effect with respect to the Borrower or
any ERISA Affiliate in respect thereof. Neither the Borrower nor any Subsidiary
of the Borrower nor any ERISA Affiliate is at the date hereof, or has been at
any time within the five years preceding the date hereof, an employer required
to contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
Subsidiary of the Borrower has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as has been disclosed to the Administrative Agent and the Lenders in writing or
as would not have or be reasonably be expected to have a Material Adverse
Effect.

 

44



--------------------------------------------------------------------------------

Section 5.15 Intellectual Property, etc. The Borrower and each of its
Subsidiaries have obtained or have the rights to all material patents,
trademarks, service marks, trade names, copyrights, licenses and other rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others,
except in the case in which such conflict would not have or be reasonably
expected to cause a Material Adverse Effect.

Section 5.16 Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, or any
applicable state public utility law.

Section 5.17 Insurance. The Borrower and each of its Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03.

Section 5.18 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the Borrower
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein, other than the Financial Projections (as to which
representations are made only as provided in Section 5.07(b)), is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of such Person in writing to the Administrative Agent or any Lender in
connection with this Agreement will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided,
except that any such future information consisting of financial projections
prepared by the Borrower or any of its Subsidiaries is only represented herein
as being based on good faith estimates and assumptions believed by such persons
to be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

Section 5.19 Defaults. No Default or Event of Default is continuing as of the
Closing Date, nor will any Default or Event of Default be continuing immediately
after the execution and delivery of this Agreement.

Section 5.20 Anti-Terrorism Law Compliance. Neither the Borrower nor any of its
Subsidiaries is in violation of any law or regulation, or identified in any list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act),
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower.

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents (other than amounts in respect of indemnification, expense

 

45



--------------------------------------------------------------------------------

reimbursement, yield protection or tax gross-up and contingent obligations, in
each case that are owing and with respect to which not claim has been made),
have been paid in full:

Section 6.01 Reporting Requirements. The Borrower will furnish to the
Administrative Agent (who shall promptly provide a copy to each Lender in
accordance with Section 11.05(c) hereof):

(a) Annual Financial Statements. As soon as available and in any event within
100 days after the close of each fiscal year of the Borrower, the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income, of stockholders’ equity and of cash flows for such fiscal
year, and in the case of such consolidated financial statements, setting forth
comparative figures for the preceding fiscal year, all in reasonable detail and
accompanied by the opinion with respect to such consolidated financial
statements of independent public accountants of recognized national standing
selected by the Borrower and such consolidated statements shall (A) contain an
unqualified opinion and state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, and setting
forth comparative figures for the preceding fiscal year, or (B) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization). Any financial statements required to be delivered pursuant to
this Section 6.01(a) shall be deemed to have been furnished to the
Administrative Agent on the date that (i) such financial statement is posted on
the Securities and Exchange Commission’s website at www.sec.gov or the website
for the Borrower and (ii) the Administrative Agent has been provided written
notice of such posting.

(b) Quarterly Financial Statements. As soon as available and in any event within
55 days after the close of each of the quarterly accounting periods in each
fiscal year of the Borrower, the unaudited consolidated balance sheets and
statement of cash flows of the Borrower and its consolidated Subsidiaries as at
the end of such quarterly period and the related unaudited consolidated
statements of income for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited consolidated statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which shall be certified on behalf of the Borrower by the
Chief Financial Officer of the Borrower, subject to changes resulting from
normal year-end audit adjustments. Any financial statements required to be
delivered pursuant to this Section 6.01(b) shall be deemed to have been
furnished to the Administrative Agent on the date that (i) such financial
statement is posted on the Securities and Exchange Commission’s website at
www.sec.gov or the website for the Borrower and (ii) the Administrative Agent
has been provided written notice of such posting.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit D, and
setting forth the calculations required to establish compliance with the
provisions of Section 7.07, signed by the Chief Financial Officer of the
Borrower and including a certification that, (i) no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof and the actions the Borrower has taken or proposes to take
with respect thereto, and (ii) the representations and warranties of the Credit
Parties are true and correct in all material respects on and as of the date of
delivery of such Compliance Certificate, except to the extent that any relate to
an earlier specified date, in which case, such representations shall be true and
correct in all material respects as of the date made.

 

46



--------------------------------------------------------------------------------

(d) Budgets. Within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending October 31, 2013, a consolidated budget
in reasonable detail for each of the four fiscal quarters of the then current
fiscal year, which budget shall be in form and detail reasonably satisfactory to
the Administrative Agent.

(e) Notices. Promptly, and in any event within three Business Days, after:

(i) any Authorized Officer obtaining knowledge of the occurrence of any event
that constitutes a Default or Event of Default, notice thereof, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto; or

(ii) notice of the occurrence of any event or condition that has had or would
reasonably be expected to have a Material Adverse Effect.

(f) ERISA. Promptly, and in any event within 10 Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries obtaining
knowledge of the occurrence of any of the following, the Borrower will deliver
to the Administrative Agent and each of the Lenders a certificate on behalf of
the Borrower of an Authorized Officer of the Borrower setting forth the details
as to such occurrence and the action, if any, that the Borrower or such
Subsidiary of the Borrower or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given by the Borrower
or such Subsidiary of the Borrower or the ERISA Affiliate to or filed with the
PBGC, a Plan participant or the Plan administrator with respect thereto:
(i) that a Reportable Event has occurred with respect to any Plan; (ii) the
institution of any steps by the Borrower, any Subsidiary of the Borrower, any
ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer a Plan; (iii) the institution of any steps by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of ERISA
or in Section 4063 of ERISA) in excess of $5,000,000; (iv) a Prohibited
Transaction in connection with any Plan that could reasonably be expected to
result in a Material Adverse Effect with respect to the Borrower or any
Subsidiary of the Borrower; (v) that a Plan has Unfunded Benefit Liabilities
exceeding $5,000,000; (vi) the cessation of operations at a facility of the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (vii) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Plan; (viii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 436(f) of the Code;
(ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multiemployer Plan; or (x) the taking of any action by the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an Authorized Officer of the Borrower or any of its Subsidiaries
obtaining knowledge thereof, notice of one or more of the following
environmental matters: (i) any pending or, to the knowledge of any such
Authorized Officer, threatened, material Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Property owned or operated by
the Borrower or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by the Borrower or any of its
Subsidiaries that (A) results in material noncompliance by the Borrower or any
of its Subsidiaries with any applicable Environmental Law and (B) could
reasonably be expected to form the basis of a material Environmental Claim
against the Borrower or any of its Subsidiaries or any such Real Property; and
(iii) the taking of any removal or remedial action by the Borrower or any of its
Subsidiaries in response to the actual or alleged release of any Hazardous
Material on any Real Property owned, leased or

 

47



--------------------------------------------------------------------------------

operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority, excluding any Environmental
Claim, condition or occurrence, or removal or remedial action that is not
reasonably expected to exceed $1,000,000. All such notices shall describe in
reasonable detail the nature of the Environmental Claim, the Borrower’s or such
Subsidiary’s actual or reasonably anticipated response thereto and, if and to
the extent reasonably estimable, a good faith estimate of the actual or
reasonably anticipated exposure in dollars of the Borrower and its Subsidiaries
with respect thereto.

(h) SEC Reports and Registration Statements. Promptly after the same become
publicly available, copies of all registration statements (other than the
exhibits thereto and any registration statement on Form S-8 or its equivalent)
and all annual, quarterly or current reports that the Borrower or any of its
Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms). Any statements or reports required to be delivered pursuant to this
Section 6.01(h) shall be deemed to have been furnished to the Administrative
Agent on the date that (i) such financial statement or report (as applicable) is
posted on the Securities and Exchange Commission’s website at www.sec.gov or the
website for the Borrower and (ii) the Administrative Agent has been provided
written notice of such posting.

(i) Annual, Quarterly and Other Reports. Without duplication of Section 6.01(h)
above, promptly and in any event within 5 days after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Borrower furnishes to its stockholders generally. Any
statements or reports required to be delivered pursuant to this Section 6.01(h)
shall be deemed to have been furnished to the Administrative Agent on the date
that (i) such financial statement or report (as applicable) is posted on the
Securities and Exchange Commission’s website at www.sec.gov or the website for
the Borrower and (ii) the Administrative Agent has been provided written notice
of such posting.

(j) Auditors’ Internal Control Comment Letters, etc. Within 90 days after the
delivery of the annual financial statements provided for in subpart (a) above, a
copy of each letter or memorandum commenting on internal accounting controls
and/or accounting or financial reporting policies followed by the Borrower
and/or any of its Subsidiaries, which is submitted to the Borrower by its
independent accountants in connection with any annual audit made by such
independent accountants.

(k) Other Information. Within 15 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request from time to time; provided that
the Borrower shall not be required to deliver confidential information
consisting of trade secrets or other proprietary or competitively sensitive
information relating to the Borrower or any of its Subsidiaries and their
respective businesses and not constituting financial information.

Section 6.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower or such Subsidiary, as the case may be,
in accordance with GAAP (except as to Foreign Subsidiaries, until they are
required to do so); and (ii) permit, upon at least two Business Days’ notice
from the Administrative Agent to the Borrower, officers and designated
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of the properties or assets of the Borrower and its Subsidiaries in
whomsoever’s possession (but only to the extent the Borrower or such Subsidiary
has the right to do so to the extent in the possession of another Person), to
examine the books of account of the Borrower and any of its Subsidiaries, and
make copies thereof and take extracts therefrom, and to discuss the affairs,
finances and

 

48



--------------------------------------------------------------------------------

accounts of the Borrower and of its Subsidiaries with, and be advised as to the
same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request; provided that (i) any such visit or
inspection by any Lender shall be coordinated through the Administrative Agent
and shall be subject to the prior approval of the Administrative Agent,
(ii) unless an Event of Default shall have occurred and be continuing, such
visits and inspections shall be limited to once during each fiscal year and
shall be at the sole cost and expense of the Administrative Agent or the
applicable Lenders (except that the Administrative Agent may make one such visit
during each fiscal year and the reasonable cost and expense thereof shall be
borne by the Borrower) and (iii) in respect of any such discussions with any
independent accountants, the Borrower or such Subsidiary, as the case may be,
shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein and the Administrative Agent shall have
executed any non-reliance letter requested by such independent accountants.

Section 6.03 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage maintained by the Borrower and its Subsidiaries as of the
Closing Date, and (ii) forthwith upon the Administrative Agent’s written
request, furnish to the Administrative Agent such information about such
insurance as the Administrative Agent may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to the Administrative Agent and certified by an Authorized Officer of the
Borrower.

Section 6.04 Payment of Taxes and Claims. The Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Borrower will, and will
cause each of its Domestic Subsidiaries to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207) and any comparable provisions of applicable law, except
to the extent that the failure to do so would not have a Material Adverse
Effect.

Section 6.05 Corporate Franchises. The Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect; provided, however, that nothing in this
Section shall be deemed to prohibit any transaction permitted by Section 7.02.

Section 6.06 Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in the
ordinary course of its business in whomsoever’s possession they may be, are kept
in good repair, working order and condition, normal wear and tear excepted, and
that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses, except to the extent the failure to make
any such repairs, renewals, replacements, extensions, additions, betterments and
improvements would not reasonably be expected to result in a Material Adverse
Effect.

 

49



--------------------------------------------------------------------------------

Section 6.07 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those that the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws applicable to the ownership, lease
or use of all Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, except to the extent that any failure to
comply with Environmental Laws could not reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in material compliance with applicable
Environmental Laws, in the ordinary course of business and in a manner that
could not reasonably be expected to have a Material Adverse Effect.

(c) To the extent required to do so under any applicable order of any
Governmental Authority, the Borrower will undertake, and cause each of its
Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all Governmental Authorities, except for any failure to undertake that could
not reasonably be expected to have a Material Adverse Effect.

Section 6.09 Certain Domestic Subsidiaries to Join in Subsidiary Guaranty. In
the event that at any time after the Closing Date, the Borrower acquires,
creates or has any Domestic Subsidiary that is not already a party to the
Subsidiary Guaranty, the Borrower will promptly, but in any event within 10
Business Days (or such longer period to which the Administrative Agent may agree
in its sole discretion), cause such Domestic Subsidiary to deliver to the
Administrative Agent, in sufficient quantities for the Lenders, (a) a Guaranty
Supplement (as defined in the Subsidiary Guaranty), duly executed by such
Subsidiary, pursuant to which such Domestic Subsidiary joins in the Subsidiary
Guaranty as a guarantor thereunder, and (b) resolutions of the Board of
Directors or equivalent governing body of such Domestic Subsidiary, certified by
the Secretary or an Assistant Secretary of such Domestic Subsidiary, as duly
adopted and in full force and effect, authorizing the execution and delivery of
such joinder supplement and the other Loan Documents to which such Domestic
Subsidiary is, or will be a party, together with such other corporate
documentation and an opinion of counsel as the Administrative Agent shall
reasonably request, in each case, in form and substance satisfactory to the
Administrative Agent; provided, however, that, notwithstanding the foregoing,
(i) a Domestic Subsidiary shall not be required to become a party to the
Subsidiary Guaranty so long as (A) such Domestic Subsidiary is a Non-Material
Subsidiary, and (B) the aggregate of the total assets of all such Domestic
Subsidiaries that are Non-Material Subsidiaries and that are not Credit Parties
shall not exceed 5% of Consolidated Total Assets as determined based upon the
financial statements of the Borrower for the most recently completed fiscal
quarter, (ii) Cooper Captive, Inc. shall not be required to become a party to
the Subsidiary Guaranty, and (iii) any special purpose entity created or
acquired in connection with any Permitted

 

50



--------------------------------------------------------------------------------

Securitization Transaction to purchase receivables and related assets shall not
be required to become a party to the Subsidiary Guaranty.

Section 6.10 Senior Indebtedness. The Obligations shall, and the Borrower shall
take all necessary action to ensure that the Obligations shall, at all times
rank at least pari passu in right of payment (to the fullest extent permitted by
law) with all other senior Indebtedness of the Borrower and each Subsidiary
Guarantor.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents (other than amounts in respect of
indemnification, expense reimbursement, yield protection or tax gross-up and
contingent obligations, in each case that are owing and with respect to which
not claim has been made), have been paid in full:

Section 7.01 Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Borrower
will not, nor will permit any Subsidiary to, (i) wind up, liquidate or dissolve
its affairs, (ii) enter into any transaction of merger or consolidation,
(iii) make or otherwise effect any Acquisition, (iv) make or otherwise effect
any Asset Sale, or (v) agree in writing to do any of the foregoing at any future
time, except that, if no Default or Event of Default shall have occurred and be
continuing or would result therefrom each of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary
of the Borrower with or into any other Foreign Subsidiary of the Borrower;

(b) the merger of any Domestic Subsidiary that is not required to be a
Subsidiary Guarantor hereunder into another Domestic Subsidiary that is not
required to be a Subsidiary Guarantor;

(c) the voluntary dissolution or liquidation of any Subsidiary that is an
inactive or dormant Non-Material Subsidiary;

(d) any Asset Sale by (i) the Borrower to any Subsidiary Guarantor, (ii) any
Subsidiary of the Borrower to any Credit Party; (iii) any Domestic Subsidiary
that is not required to be a Subsidiary Guarantor to another Domestic Subsidiary
that is not required to be a Subsidiary Guarantor, or (iv) any Foreign
Subsidiary of the Borrower to any other Foreign Subsidiary of the Borrower;

(e) the Borrower or any Subsidiary may make any Permitted Acquisition, provided
that all of the conditions contained in such definition are satisfied;

 

51



--------------------------------------------------------------------------------

(f) any Permitted Sale Leaseback Asset Sale;

(g) the transfer or sale of receivables and related assets in connection with
any Permitted Securitization Transaction; and

(h) in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) in the case of any
Asset Sale involving consideration in excess of $50,000,000, at least five
Business Days prior to the date of completion of such Asset Sale, the Borrower
shall have delivered to the Administrative Agent an officer’s certificate of an
Authorized Officer, which certificate shall contain (A) a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from the consummation of such transaction; and
(ii) the aggregate amount of all Asset Sales made pursuant to this subpart
during any fiscal year of the Borrower shall not exceed $100,000,000.

Section 7.03 Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of the Borrower or any such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto and extensions or renewals of such Liens, so long as such Liens being
extended or renewed do not extend to any other property or assets other than
proceeds and replacements and the aggregate principal amount of Indebtedness
secured by such Liens is not increased;

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Subsidiary, provided that
(A) such Liens only secure Indebtedness permitted by Section 7.04(c), (B) such
Liens and the Indebtedness secured thereby are incurred prior to or within 120
days after such acquisition or the completion of such construction or
improvement, and (C) such Liens shall not apply to any other property or assets
of the Borrower or any Subsidiary; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets other than proceeds
and replacements;

(d) Liens securing Indebtedness permitted pursuant to Sections 7.04(e) and
7.04(f), provided that (i) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary, and (ii) solely with respect to
Section 7.04(e), in the case of the Borrower or any Domestic Subsidiary, such
Liens are only placed on fixed or capital assets or other assets that are not
current assets;

(e) vendor Liens granted in the ordinary course of business in connection with
the customary terms for purchase of materials, supplies and equipment in
European countries;

(f) [Reserved;]

(g) any Lien granted to the Administrative Agent or any Lender securing any of
the Obligations or any obligations under any Designated Hedge Agreement;

(h) Liens on any property or assets of the Borrower or any of its Subsidiaries
securing Indebtedness permitted pursuant to subpart (ii) of the definition of
“Permitted Indebtedness”;

 

52



--------------------------------------------------------------------------------

(i) Liens (i) on fixed or capital assets and other assets that are not current
assets in connection with Indebtedness assumed pursuant to Section 7.04(c); or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that, in the case of both
(i) and (ii) above, the principal amount of such Indebtedness is not increased
and such Indebtedness is not secured by any additional assets of the Borrower or
any of its Subsidiaries other than proceeds and replacements;

(j) in addition to any Lien permitted pursuant to any of the foregoing subparts,
Liens securing obligations not in excess of the aggregate amount of $30,000,000,
not incurred in connection with the borrowing of money;

(k) Liens with respect to any accounts and related rights and assets subject to
purchase pursuant to any Permitted Securitization Transaction; and

(l) Liens securing Indebtedness under any capital markets or private placement
debt agreement (including any agreements with respect to convertible debt
securities) or bilateral or syndicated loan agreement; provided that Liens have
been or will be substantially simultaneously granted to secure the Obligations
on an equal and ratable basis pursuant to appropriate security documents, and
subject to an intercreditor agreement, in each case, reasonably acceptable to
the Administrative Agent and the Company.

Section 7.04 Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any of its Subsidiaries, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04 hereto, and any refinancing,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof;

(c) Indebtedness assumed in connection with a Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition, (ii) no Default or Event of Default shall then exist or at the time
such Indebtedness is assumed by the Borrower will exist, and (iii) the Borrower
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 7.07 both immediately before and after giving pro forma effect
to the incurrence of such Indebtedness;

(d) Indebtedness issued by the Borrower or any Subsidiary to the seller or
sellers of an entity being acquired in connection with a Permitted Acquisition,
provided that (i) no Default or Event of Default shall then exist or at the time
of incurrence of such Indebtedness will exist, (ii) the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 7.07 both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness, and (iii) the aggregate principal amount of all
such Indebtedness outstanding at any time shall not exceed $60,000,000;

(e) Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

(f) any intercompany loans and Capital Leases (i) made by the Borrower or any
Subsidiary to any Credit Party, (ii) made by any Foreign Subsidiary to any other
Foreign Subsidiary or (iii) made by CooperVision International to the Borrower
or any Subsidiary;

 

53



--------------------------------------------------------------------------------

(g) Indebtedness of the Borrower and its Subsidiaries under or in support of
Hedge Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;

(i) Indebtedness of Foreign Subsidiaries owing to any Person that is not an
Affiliate of the Borrower or any of its Subsidiaries in an aggregate principal
amount not to exceed $250,000,000 outstanding at any time;

(j) other Indebtedness of the Borrower or any Subsidiary to the extent not
permitted by any of the foregoing clauses so long as such Indebtedness
constitutes Permitted Indebtedness; and

(k) Indebtedness of the Borrower or any Subsidiary under the Existing Credit
Agreement, as amended, restated or otherwise modified from time to time,
including any refinancing, extension, renewal, replacement or refunding of any
such Indebtedness pursuant to one or more revolving credit facilities and/or
term loan facilities, including any increase in the principal amount thereof, so
long as in the case of any such amendment, restatement, modification,
refinancing, extension, renewal, replacement or refunding which increases the
principal amount of such Indebtedness, the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness.

Section 7.05 Investments and Guaranty Obligations. The Borrower will not, nor
will permit any of its Subsidiaries to, directly or indirectly, (i) make or
commit to make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the creation and holding by the Borrower and its Subsidiaries of receivables
and similar items owing to them in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $2,500,000 at any time;

(f) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described on Schedule 7.05
hereto;

(g) any Guaranty Obligations of the Borrower or any Subsidiary in favor of the
Administrative Agent and the Lenders in respect of any Designated Hedge
Agreement pursuant to the Loan Documents;

(h) Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

 

54



--------------------------------------------------------------------------------

(i) Investments (i) of the Borrower or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date, (ii) of the Borrower in any Credit Party made
after the Closing Date, (ii) of any Credit Party in any other Credit Party
(other than the Borrower) made after the Closing Date, or (iii) constituting
Permitted Foreign Subsidiary Loans and Investments;

(j) Investments of any Foreign Subsidiary in any other Subsidiary of the
Borrower;

(k) intercompany loans and advances permitted by Section 7.04(e);

(l) the Acquisitions permitted by Section 7.02;

(m) any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party, or (ii) by the Borrower of any
Indebtedness of any of its Subsidiaries, in each case which Indebtedness is
permitted by Section 7.04; and

(n) other Investments by the Borrower or any Subsidiary of the Borrower in any
other Person (other than the Borrower or any of its then existing Subsidiaries)
made after the Closing Date and not permitted pursuant to the foregoing
subparts, provided that (i) at the time of making any such Investment no Default
or Event of Default shall have occurred and be continuing, or would result
therefrom, and (ii) the maximum cumulative amount of all such Investments that
are so made pursuant to this subpart and outstanding at any time shall not
exceed an aggregate of (i) $160,000,000 less (ii) the aggregate amount of
Investments identified on Section A of Schedule 7.05 hereto taking into account
the repayment of any loans or advances comprising such Investments.

Section 7.06 Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b)(i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to any Credit Party, and (ii) any Foreign Subsidiary of the
Borrower may declare and pay or make Capital Distributions to any other Foreign
Subsidiary or any Credit Party;

(c) the Borrower may make (i) regularly scheduled payments of interest in
respect of any Subordinated Indebtedness and other payments with respect to
Subordinated Indebtedness in accordance with the terms of, and subject to any
subordination provisions contained in, any indenture or other agreement pursuant
to which such Subordinated Indebtedness was issued, and (ii) redeem, refinance,
renew or replace Subordinated Indebtedness pursuant to the terms of clause
(iii) of the definition of “Permitted Indebtedness”;

(d) the Borrower may make regularly scheduled payments of interest with respect
to any Indebtedness incurred pursuant to Section 7.04(i) of the type described
in subpart (iv) of the definition of “Permitted Indebtedness”; and

(e) the Borrower may declare and pay or make Capital Distributions, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Borrower will be in compliance with the
financial covenants set forth in Section 7.07 after giving pro

 

55



--------------------------------------------------------------------------------

forma effect to each such Capital Distribution, and (iii) the aggregate amount
of all Capital Distributions made by the Borrower during any fiscal year shall
not exceed $200,000,000.

Section 7.07 Financial Covenants.

(a) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
as of the last day of any Testing Period of the Borrower, beginning with the
fiscal quarter ending [October 31, 2013], to be greater than 3.75 to 1.00;
provided that the Borrower may permit the Total Leverage Ratio as of the last
day of any Testing Period (each such Testing Period, a “Total Leverage Ratio
Increase Period”) to be greater than 3.75 to 1.00 but less than or equal to 4.00
to 1.00 if:

(i) the Borrower has consummated a Permitted Acquisition during the last fiscal
quarter of the first such Testing Period during the Total Leverage Ratio
Increase Period and such increase in the Total Leverage Ratio is a direct result
of such Permitted Acquisition;

(ii) the Borrower has requested from the Administrative Agent, in writing, prior
to or concurrently with the submission of its financial statements pursuant to
Section 6.01 for the first Testing Period ending after the consummation of such
Permitted Acquisition, that a Total Leverage Ratio Increase Period shall have
become effective, such request to be accompanied by the most recent two fiscal
years’ audited financial statements of the target company the subject of such
Permitted Acquisition and any other financial information reasonably requested
by the Administrative Agent and consolidated and consolidating financial
forecasts (inclusive of the target company the subject of such Permitted
Acquisition) from the date of acquisition through the Maturity Date; and

(iii) as of the end of the fourth Testing Period ending after the consummation
of the Permitted Acquisition, the Borrower’s Total Leverage Ratio is less than
or equal to 3.75 to 1.00.

(b) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio as of the last day of any Testing Period of the Borrower, beginning with
the fiscal quarter ending [October 31, 2013], to be less than 3.00 to 1.00

Section 7.08 Limitation on Certain Restrictive Agreements. The Borrower will
not, nor will permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist or become effective, any consensual “negative
pledge” covenant, or other consensual agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary Guarantor to create, incur or suffer to exist any
Lien upon any of its property or assets as security for the Obligations, or
(b) the ability of any such Subsidiary to make Capital Distributions or any
other interest or participation in its profits owned by the Borrower or any
Subsidiary of the Borrower, or pay any Indebtedness owed to the Borrower or a
Subsidiary of the Borrower, or to make loans or advances to the Borrower or any
of the Borrower’s other Subsidiaries, or transfer any of its property or assets
to the Borrower or any of the Borrower’s other Subsidiaries, except for such
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(iv) customary provisions restricting assignment of any licensing agreement
entered into in the ordinary course of business, (v) customary provisions
restricting the transfer or further encumbering of assets subject to Liens
permitted under Sections 7.03(b), (c), (d), (f), (h), (i) and (k),
(vi) customary restrictions affecting only a Subsidiary of the Borrower under
any agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary of the Borrower under any agreement or instrument governing any
Indebtedness of such

 

56



--------------------------------------------------------------------------------

Foreign Subsidiary permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, (ix) any Operating Lease or Capital Lease, insofar as
the provisions thereof limit grants of a security interest in, or other
assignments of, the related leasehold interest to any other Person and
(x) restrictions imposed by any agreement relating to Indebtedness entered into
in accordance with Section 7.04 if an Authorized Officer of the Borrower
certifies to the Administrative Agent that such restrictions are not materially
more restrictive taken as a whole than those available to the Borrower or any of
its Subsidiaries on market terms, (xi) the Senior Notes Documents and
(xii) requirements imposed by any capital markets or private placement debt
agreements (including any agreements with respect to convertible debt
securities) and bilateral or syndicated loan agreements that Indebtedness under
any such agreement be secured by equal and ratable Liens in the event that Liens
are granted to secure the Obligations.

Section 7.09 Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Borrower, any Subsidiary, and
in the case of a Subsidiary, the Borrower or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except (i) sales of goods to an Affiliate for use or distribution
outside the United States that in the good faith judgment of the Borrower comply
with any applicable legal requirements of the Code, or (ii) agreements and
transactions with and payments to officers, directors and shareholders that are
either (A) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement, or (B) entered into outside the
ordinary course of business, approved by the directors or shareholders of the
Borrower, and not prohibited by any of the provisions of this Agreement or in
violation of any law, rule or regulation.

Section 7.10 Plan Terminations, Minimum Funding, etc. The Borrower will not, nor
will it permit any Subsidiary of the Borrower or ERISA Affiliate to,
(i) terminate any Plan or Plans so as to result in liability of the Borrower or
any Subsidiary of the Borrower to the PBGC in excess of, in the aggregate, the
amount that is equal to 5% of the Borrower’s Consolidated Net Worth as of the
date of the then most recent financial statements furnished to the Lenders
pursuant to the provisions of this Agreement, (ii) permit to exist one or more
events or conditions that present a material risk of the termination by the PBGC
of any Plan or Plans with respect to which the Borrower or any Subsidiary of the
Borrower or ERISA Affiliate would, in the event of such termination, incur
liability to the PBGC in excess of, in the aggregate, the amount that is equal
to 5% of the Borrower’s Consolidated Net Worth as of the date of the then most
recent financial statements furnished to the Lenders pursuant to the provisions
of this Agreement, (iii) fail to comply with the minimum funding standards of
ERISA and the Code with respect to any Plan in a manner that could reasonably be
expected to have a Material Adverse Effect, or (iv) fail to satisfy all material
contribution obligations in respect of any Multiemployer Plan or Multiple
Employer Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 7.11 Anti-Terrorism Laws. Neither the Borrower nor any of its
Subsidiaries shall be in violation of any law or regulation, or identified in
any list of any government agency (including, without limitation, the U.S.
Office of Foreign Asset Control list, Executive Order No. 13224 or the USA
Patriot Act), that prohibits or limits the conduct of business with or the
receiving of funds, goods or services to or for the benefit of certain Persons
specified therein or that prohibits or limits any Lender from making any advance
or extension of credit to the Borrower or from otherwise conducting business
with the Borrower.

 

57



--------------------------------------------------------------------------------

Section 7.12 Modifications to Certain Agreements. The Borrower shall not, nor
shall it permit any Subsidiary to, amend, restate, supplement or otherwise
modify, in any material respect, or enter into any material consent or waiver
with respect to the Senior Notes Documents, in each case without the prior
written consent of the Administrative Agent and the Required Lenders, which
consent shall not be unreasonably withheld or delayed.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans; or (ii) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the
Loans, or any Fees or any other Obligations; or

(b) Representations, etc.: any representation, warranty or statement made by the
Borrower or any other Credit Party herein or in any other Loan Document or in
any statement, agreement, instrument or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.09, 6.10 or Article VII of this Agreement; or

(d) Other Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document, other than those referred to in Section 8.01(a) or
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrower receiving written notice of such default from
the Administrative Agent (which notice the Administrative Agent shall give upon
the direction of the Required Lenders); or

(e) Cross Default Under Other Agreements: the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof or by a mandatory prepayment required as a result of the issuance of
additional debt or equity); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Designated Hedge Agreement,
and such default shall continue after the applicable grace period, if any,
specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; or

 

58



--------------------------------------------------------------------------------

(f) Invalidity of Loan Documents: (i) any material provision, in the opinion of
the Required Lenders, of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or under
such Loan Document or satisfaction in full of all the Obligations (other than
amounts in respect of indemnification, expense reimbursement, yield protection
or tax gross-up and contingent obligations, in each case that are owing and with
respect to which not claim has been made), ceases to be in full force and
effect; (ii) any Credit Party contests in any manner the validity or
enforceability of any provision of any Loan Document to which it is a party and
which has not been terminated in accordance with its terms or (iii) any Credit
Party denies that it has any or further liability or obligation under any Loan
Document to which it is a party and which has not been terminated in accordance
with its terms, or purports to revoke, terminate or (other than in accordance
with its terms) rescind any Loan Document; or

(g) Judgments: one or more judgments, orders or decrees shall be entered against
the Borrower and/or any of its Subsidiaries involving a liability (other than a
liability covered by insurance, as to which the carrier has adequate claims
paying ability and has not effectively reserved its rights) of $50,000,000 or
more in the aggregate for all such unvacated, undischarged, unstayed or unbonded
(as set forth below) judgments, orders and decrees for the Borrower and its
Subsidiaries, and any such judgments or orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; provided, however, that with respect to any such judgment or
similar process that is subject to the terms of one or more settlement
agreements that provide for the obligations thereunder to be paid or performed
over time, such judgment or similar process shall not be determined hereunder to
be undischarged, unvacated, unbonded or unstayed unless and until the Borrower
and its Subsidiaries shall have failed to pay any amounts due and owing
thereunder (payment of which shall not have been stayed) for a period of 60 days
after the respective final due dates for the payment of such amount; or

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Borrower or any Subsidiary of the Borrower having assets of more than
$30,000,000; or

(i) ERISA: (i) any of the events described in clauses (i) through (x) of
Section 6.01(f) shall have occurred; and (ii) there shall result from any such
event or events the imposition of a Lien or a liability or a material risk of
incurring a liability that, in the case of any such liability or material risk
of incurring a liability, the Required Lenders reasonably determine could
reasonably be expected to have a Material Adverse Effect; or

(j) Change of Control: there occurs a Change of Control.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower, take any or all of the following actions:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans
and all other Obligations (other than any Obligations under any Designated Hedge
Agreements) owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; or

 

59



--------------------------------------------------------------------------------

(c) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender, ratably among them in proportion to the
aggregate of all such amounts;

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts, and (B) the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice;

(v) fifth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Lenders and the Designated Hedge Creditors, ratably
based upon the respective aggregate amounts of all such Obligations owing to
them on such date; and

(vi) finally, any remaining surplus after all of the Obligations (other than
amounts in respect of indemnification, expense reimbursement, yield protection
or tax gross-up and contingent obligations, in each case that are owing and with
respect to which not claim has been made) have been paid in full, to the
Borrower or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment. Each Lender hereby irrevocably designates and appoints
KeyBank to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank as the Administrative Agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to, the Administrative Agent by the terms
of this

 

60



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent agrees to act as such
upon the express conditions contained in this Article. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. Except for Section 9.11, the provisions of
this Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower or any of
its Subsidiaries.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower or any of its Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for any failure of the Borrower or any Subsidiary of the
Borrower or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any Subsidiary of the Borrower. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason

 

61



--------------------------------------------------------------------------------

of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Lenders, or all Lenders, as the case may be), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties have made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and its Subsidiaries and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower and its Subsidiaries. The Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, assets, property,
financial and other conditions, prospects or creditworthiness of the Borrower or
any of its Subsidiaries that may come into the possession of the Administrative
Agent or any of its Related Parties other than as specifically required by this
Agreement.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”) or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

62



--------------------------------------------------------------------------------

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
aggregate outstanding principal amount of the Loans (determined at the time such
indemnification is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent (in its capacity as Administrative Agent) or such Related Parties in any
way relating to or arising out of this Agreement or any other Loan Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent or such Related Parties under or in connection with any of
the foregoing, but only to the extent that any of the foregoing is not paid by
the Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct. If any indemnity furnished to the Administrative Agent or
any such Related Parties for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section shall survive the payment of all Obligations.

Section 9.10 The Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, its Subsidiaries
and their respective Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank or a trust company or other financial institution which
maintains an office in the United States, or a commercial bank organized under
the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, having a combined capital and surplus of at
least $500,000,000. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the requirements set forth in the preceding
sentence; provided, however, that if the Administrative Agent shall notify the
Borrower and the Lenders that no such successor is

 

63



--------------------------------------------------------------------------------

willing to accept such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 9.12 Other Agents. Except as expressly set forth elsewhere in this
Agreement, any Lender identified herein as a Co-Syndication Agent, Documentation
Agent, Co-Lead Arranger or Co-Bookrunner or any other corresponding title, other
than “Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

ARTICLE X.

[Reserved]

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses, etc. The Borrower agrees to pay all of the
following: (i) whether or not the transactions contemplated hereby are
consummated, all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments (but limited to the reasonable and documented out-of-pocket expenses
of a single counsel to the Administrative Agent, the Co-Lead Arrangers and the
Lenders, taken as a whole; (ii) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents; (iii) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Co-Lead Arrangers and the Lenders
and any of their Affiliates that are owed any Obligations in connection with the
enforcement of any of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of any individual counsel to the
Administrative Agent and the Co-Lead Arrangers and a single counsel for the
Lenders; (iv) any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save the Administrative Agent and each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes.

 

64



--------------------------------------------------------------------------------

Section 11.02 Indemnification. The Borrower agrees to indemnify the
Administrative Agent, each Lender and each Agent and their respective Related
Parties (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses, liabilities, claims, damages or expenses reasonably
incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of (i) any investigation, litigation or other proceeding
(whether or not any such Indemnitee is a party thereto) related to the entering
into and/or performance of any Loan Document or the use of the proceeds of any
Loans hereunder or the consummation of any transactions contemplated in any Loan
Document, or (ii) (A) the presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries, (B) the release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned or operated by the Borrower or any of its
Subsidiaries, if the Borrower or any such Subsidiary could have or is alleged to
have any responsibility in respect thereof pursuant to Environmental Laws,
(C) the non-compliance by the Borrower or any of its Subsidiaries with
Environmental Laws (including applicable permits thereunder), or (D) any
Environmental Claim asserted against the Borrower or any of its Subsidiaries, in
respect of any Real Property owned, leased or operated by the Borrower or any of
its Subsidiaries, including, in the case of each of (i) and (ii) above, without
limitation, the reasonable documented fees and disbursements of counsel incurred
in connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified or of any other Indemnitee who is such Person or an
Affiliate of such Person). To the extent that the undertaking to indemnify, pay
or hold harmless any Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities that is permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender (other than a Defaulting Lender), except to the extent
prohibited by law, at any time or from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches, agencies and Affiliates of such Lender wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations and liabilities of the Borrower to such Lender under
this Agreement or under any of the other Loan Documents, irrespective of whether
or not such Lender shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. Each Lender agrees to promptly notify the Borrower after any such set
off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

Section 11.04 Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than pursuant to Section 2.10(d)), of a sum that with respect to the related sum
or sums received by other Lenders is in a greater proportion than the total of
such Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the

 

65



--------------------------------------------------------------------------------

other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Borrower. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted hereunder to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, to at 6140 Stoneridge Mall Road, Suite 590, Pleasanton,
California 94588, Attention: Brian Andrews, Treasurer (Telecopier No.
(925) 460-3648);

(ii) if to any other Credit Party, to it c/o the Borrower, 6140 Stoneridge Mall
Road, Suite 590, Pleasanton, California 94588, Attention: Brian Andrews,
Treasurer (Telecopier No. (925) 460-3648);

(iii) if to the Administrative Agent, to it at the Notice Office; and

(iv) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below, shall be effective as provided in such subpart (c).

(c) Electronic Communications.

(i) Notices and other communications to the Administrative Agent or any Lender
hereunder and required to be delivered pursuant to Sections 6.01(a), (b), (c),
(d), (h), (i), (j) or (k) may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent or the
Borrower may, in their discretion, agree in a separate writing to accept notices
and other communications to them hereunder by electronic communications pursuant
to procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed

 

66



--------------------------------------------------------------------------------

received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet web site shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the web site address therefor.

(ii) The Borrower agrees that the Administrative may make any information
delivered by the Borrower to the Administrative Agent pursuant to Section 6.01
available to the Lenders by posting such notices on a secured website (such as
Intralinks) or another secured electronic medium acceptable to the Borrower. The
Borrower acknowledges that (A) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (B) such secured website and
other electronic medium are provided “as is” and “as available” and (C) neither
the Administrative Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of any such secured website or other electronic medium
and each expressly disclaims liability for errors or omissions in any material
or other information distributed via any such secured website or other
electronic medium. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with any such secured website or other electronic
medium.

(iii) Each Lender agrees that notice to such Lender (as provided in the next
sentence) specifying that any information provided by the Borrower to the
Administrative Agent pursuant to Section 6.01 has been posted on any secured
website or other electronic medium in accordance with Section 11.05(c)(ii) above
shall constitute effective delivery of such information to such Lender for
purposes of this Agreement; provided that if requested by any Lender the
Administrative Agent shall deliver a copy of such information to such Lender by
email or telecopier. Each Lender agrees (A) to notify the Administrative Agent
in writing of such Lender’s e-mail address to which such notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (B) that any notice may be sent to such
e-mail address.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

 

67



--------------------------------------------------------------------------------

(b) Participations. Each Lender may at any time without prior notice or consent
grant participations in any of its rights hereunder or under any of the Notes to
any Person (other than an individual), provided that in the case of any such
participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement,

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except only that the participant shall be entitled to the
benefits of Article III, and only to the extent that such Lender would be
entitled to such benefits in the same amount and to the same degree if the
participation had not been entered into or sold; provided, that in the case of
Section 3.03, that the participant shall have complied with Section 3.03(b) as
if it were a Lender, and

(vi) each Lender that sells a participating interest in any of its rights
hereunder or under any of the Notes shall, as agent of the Borrower solely for
the purpose of this Section 11.06(b), record in book entries maintained by such
Lender the name of each participant and the amount of the participating interest
of the participant; provided, however, that the Lender shall have no obligation
to show such book entries to any Credit Party.

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity or the date of any Scheduled Repayment of any of the Loans in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (y) release any Subsidiary Guarantor from
its guaranty of any of the Obligations, except strictly in accordance with the
terms of the Loan Documents, or (z) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, any portion of its Loans
and/or Commitments and its rights and obligations hereunder to one or more
Eligible Assignees, each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided, however, that

 

68



--------------------------------------------------------------------------------

(A) except in the case (x) of an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund of any Lender, the
aggregate amount of the Commitment so assigned (which for this purpose includes
the Loans outstanding thereunder) shall not be less than $5,000,000;

(B) in the case of any assignment to an Eligible Assignee at the effective time
of any such assignment, as determined by the Administrative Agent in accordance
with subsection (iv) below, the Lender Register shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500 (treating
multiple contemporaneous assignments to or from Approved Funds of a single
Lender as one assignment for purposes of such requirement).

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
Section 3.03(b).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment (whether or not evidenced by a Note) shall not be effective
until such transfer is recorded on the Lender Register maintained by the
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c).

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership, fund or other investment company from pledging
its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it. No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the

 

69



--------------------------------------------------------------------------------

Borrower to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender may have had notice or knowledge of such Default or Event of Default at
the time. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS. Any legal action or proceeding with respect to
this Agreement or any other Loan Document may be brought in the Supreme Court of
the State of New York sitting in New York County or in the United States
District Court of the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. The Borrower hereby further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower at its address for notices pursuant to
Section 11.05, such service to become effective 30 days after such mailing or at
such earlier time as may be provided under applicable law. Nothing herein shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction.

 

70



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in Section 11.08(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 11.10 Integration. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof or
thereof; provided, however, that, notwithstanding the foregoing, any term or
provision set forth in that certain Commitment Letter, dated as of August 29,
2013, among, inter alia, the Borrower and KeyBank and the Administrative Agent
Fee Letter, that, pursuant to the express terms of any such letter, survives
beyond the Closing Date, shall continue to remain in effect in accordance with
the terms of such letters.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower, the Administrative Agent and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i) no change, waiver or other modification shall

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;

 

71



--------------------------------------------------------------------------------

(B) extend or postpone the Maturity Date or extend or postpone any scheduled
expiration or termination date provided for herein that is applicable to a
Commitment of any Lender, without the written consent of such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment to defined terms
used in financial covenants), without the written consent of such Lender;

(D) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; or

(E) amend, modify or waive (which shall include the waiver of any existing
Default or Event of Default) any condition precedent to any extension of credit
under the Credit Facility set forth in Section 4.2 without the written consent
of the Required Lenders;

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender directly affected thereby,

(A) release the Borrower from any of its obligations hereunder or any Loan
Document;

(B) release any Credit Party from the Subsidiary Guaranty, except, in the case
of a Subsidiary Guarantor, in accordance with Section 22(b) of the Subsidiary
Guaranty or a transaction permitted under this Agreement;

(C) amend, modify or waive any provision of this Section 11.12, Section 2.11(c)
or (e), Section 8.03, or any other provision of any of the Loan Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

(D) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(E) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement.

(iii)(x) no change, waiver or other modification or termination shall increase
or extend the Commitment or Loan of any Defaulting Lender, nor may the principal
of any Loan of a Defaulting Lender be reduced, in each case without the consent
of such Lender and (y) in the case of any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms,
affects any Defaulting Lender more adversely than other affected Lenders, such
wavier, amendment or modification shall require the consent of each such
Defaulting Lender; or

(iv) the Administrative Agent, without the direction or separate authorization
of the Required Lenders, may approve any change, waiver or other modification
that is of a routine,

 

72



--------------------------------------------------------------------------------

administrative, ministerial or non-controversial nature, as reasonably
determined by the Administrative Agent, and any such change, waiver or
modification approved by the Administrative Agent shall be binding on the
Lenders.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b) No provision of Article IX may be amended without the consent of the
Administrative Agent.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.01(c)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations and any assignment made pursuant to Section 11.06(c).

Section 11.14 Domicile of Loans. Each Lender may fund, transfer and carry its
Loans out of, at, to or for the account of any branch office, subsidiary or
affiliate of such Lender; provided, however, that the Borrower shall not be
responsible for costs arising under Section 3.01 resulting from any such
transfer (other than a transfer pursuant to Section 3.04) to the extent not
otherwise applicable to such Lender with respect to its Loans prior to such
transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of all Confidential Information, except that Confidential
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
trustees, employees and agents, including accountants, legal counsel and other
advisors in connection with the performance of their duties relating to the
Credit Parties and the Loan Documents (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (ii) to any direct contractual counterparty in any Hedge
Agreement (or to any such contractual counterparty’s professional advisor, so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 11.15, (iii) to the extent requested
by any regulatory authority, (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (v) to any other party
to this Agreement, (vi) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any of the other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 11.15, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, or (viii) with the
consent of the Borrower.

(b) As used in this Section, “Confidential Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the Borrower.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as would
be exercised by a prudent person, acting reasonably and responsibly. The
Borrower hereby agrees that the failure of the Administrative Agent or any
Lender to comply with the provisions of this Section

 

73



--------------------------------------------------------------------------------

shall not relieve the Borrower, or any other Credit Party, of any of their
obligations under this Agreement or any of the other Loan Documents.

Section 11.16 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent or any other Person against
the Administrative Agent or any other Lender or the Affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrower hereby, to
the fullest extent permitted under applicable law, waives, releases and agrees
not to sue or counterclaim upon any such claim for any special, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

Section 11.17 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among the Borrower and its Subsidiaries, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, is solely that of debtor and creditor,
and the Administrative Agent and the Lenders have no fiduciary or other special
relationship with the Borrower and its Subsidiaries, and no term or provision of
any Loan Document, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

Section 11.18 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans hereunder, the execution
and delivery of this Agreement, the Notes and the other documents the forms of
which are attached as Exhibits hereto, the issue and delivery of the Notes, any
disposition thereof by any holder thereof, and any investigation made by the
Administrative Agent or any Lender or any other holder of any of the Notes or on
its behalf.

Section 11.19 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.20 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.21 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

 

74



--------------------------------------------------------------------------------

Section 11.22 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

[Remainder of page intentionally left blank.]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

THE COOPER COMPANIES, INC.,


as the Borrower

By:  

/s/ Greg W. Matz

Name:  

Greg W. Matz

Title:  

Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

Address:

  

4900 Tiedeman Road

Brooklyn, OH 44144

Attention: Kathy Koenig

Fax: (216) 370-6113

  KEYBANK NATIONAL ASSOCIATION,


    as the Administrative Agent, a Co-Lead Arranger

    and a Co-Bookrunner

 

     By:  

/s/ Marianne T. Meil

     Name:   Marianne T. Meil


Title:     Senior Vice President

[Signature pages of other Lenders follow.]



--------------------------------------------------------------------------------

Signature Page to the Credit Agreement,

dated as of September 12, 2013, among The

Cooper Companies, Inc., as the Borrower,

KeyBank National Association, as the

Administrative Agent,

and the Lenders party thereto

 

Address:   

530 Lytton Avenue

Suite 101

Palo Alto, CA

94301

    Bank of America, N.A.    Attention: James P. Harbeson     By:    /s/ James
P. Harbeson        Name:    James P. Harbeson        Title:    Vice President

 

Address:   

200 Park Avenue, 31st Floor

New York, NY 10166

Attention: Kristie Li

   

DNB BANK ASA, NEW YORK BRANCH

as Co-Lead Arranger, Co-Bookrunner and Co- Syndication Agent

       By:    /s/ Kristie Li        Name:    Kristie Li        Title:    First
Vice President        By:    /s/ Bjorn E. Hammerstad        Name:    Bjorn E.
Hammerstad        Title:    Senior Vice President       

DNB Capital LLC

As Lender

       By:   

 

/s/ Kristie Li

       Name:    Kristie Li        Title:    First Vice President        By:   
/s/ Bjorn E. Hammerstad        Name:    Bjorn E. Hammerstad        Title:   
Senior Vice President Address:   

200 Pringle Avenue

Suite 500

Walnut Creek, CA 94596

    Union Bank, N.A.    Attention: Buddy Montgomery     By:    /s/ Henry G.
Montgomery        Name:    Henry G. Montgomery        Title:    Vice President

 



--------------------------------------------------------------------------------

Address:   

601 Montgomery Street, 15th Floor

San Francisco, CA 94111

   

HSBC Bank USA, N.A.

601 Montgomery Street

San Francisco, CA 94111

       By:    /s/ Mario De Lecce        Name:    Mario De Lecce        Title:   
Vice President Address:   

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

    Citibank, N.A.    Attention: Caitlin Kozan     By:    /s/ Anthony Pantina   
    Name:    Anthony Pantina        Title:    Vice President Address:   

2527 Camino Ramon

San Ramon, CA 94583

Attention: Joel Harvill

   

Bank of the West

       By:    /s/ Joel Harvill        Name:    Joel Harvill        Title:   
Vice President Address:   

U.S. Bank Healthcare Division

333 Commerce Street

Suite 900

Nashville, TN 37201

    U.S. Bank, National Association    Attention: David Mruk     By:    /s/
Joseph M. Schnorr        Name:    Joseph M. Schnorr        Title:    Senior Vice
President Address:   

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

    Goldman Sachs Bank USA    Attention: Mark Walton     By:    /s/ Mark Walton
       Name:    Mark Walton        Title:    Authorized Signatory

 



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Commitment      Facility Percentage  

KeyBank National Association

   $ 55,000,000         18 1/3 % 

Bank of America, N.A.

   $ 55,000,000         18 1/3 % 

DNB Capital LLC

   $ 55,000,000         18 1/3 % 

Union Bank, N.A.

   $ 45,000,000         15 % 

HSBC Bank USA, N.A.

   $ 45,000,000         15 % 

Citibank N.A.

   $ 20,000,000         6 2/3 % 

Bank of the West

   $ 10,000,000         3 1/3 % 

U.S. Bank National Association

   $ 10,000,000         3 1/3 % 

Goldman Sachs Bank USA

   $ 5,000,000         1 2/3 %    

 

 

    

 

 

 

Total:

   $ 300,000,000.00         100 %    

 

 

    

 

 

 